Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 1 of 79

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

JUDAH HERZEL HENKIN, et al.,
Plaintiffs,

y Case No. 1:18-ev-1273-RCL

ISLAMIC REPUBLIC OF IRAN, et al.,

Defendants.

 

ESTATE OF EITAM HENKIN, et al.,
Plaintiffs,
Vv Case No. 1:19-cv-1184-RCL

ISLAMIC REPUBLIC OF IRAN, et al.,

Defendants.

 

 

FINDINGS OF FACTS AND CONCLUSIONS OF LAW

The following Findings of Fact and Conclusions of Law concern two separate but related
lawsuits arising out of the same October 1, 2015 terror attack. The first case is Civil Action No.
1:18-cv-01273 (“Case 1273”), which is brought by the parents and siblings of Eitam Henkin. Case
1273 includes claims only against Defendants Iran and Syria. The second case is Civil Action No.
1:19-cv-01184 (“Case 1184’), which is brought on behalf of the Estate of Eitam Henkin, the Estate
of Na’ama Henkin, and the four minor Henkin children. Case 1184 is against Defendants Iran,
Syria, the Islamic Revolutionary Guard Corps (“IRGC”), the Iranian Ministry of Intelligence and

Security (“MOIS”), Bank Saderat, Bank Melli, and Bank Markazi. Despite the differences in
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 2 of 79

defendants, these cases ultimately concern the same real-world transaction—the October 1, 2015,

terrorist attack that killed Eitam and Na’ama Henkin.

A.

FINDINGS OF FACT
Procedural History

(a) Parties

. Rabbi Judah Herzl Henkin (now deceased), Anne Chana Henkin, Aderet Rivka Henkin,

Eliashir Elijah Henkin, Jacob Bechor-Shalom Henkin, Joseph Gil Henkin, Taama Freida
Henkin Yaakovson are the Plaintiffs for Case 1273.

The Estate of Eitam Henkin, the Estate of Na’ama Henkin, and Eitam and Na’ama’s four
minor children (1.Z.H., M.H.H., N.E.H., and N.Y.H.) are the Plaintiffs for Case 1184.
Eitam Henkin was a dual Israeli and United States citizen when he died, but he lived in
Israel his entire life. Strous Decl. 28, ECF No. 56.

Na’ama Henkin was not a United States citizen when she died and was domiciled in Israel
prior to the attack. Strous Decl. 20, ECF No. 56.

Their four children are not United States citizens and were domiciled in Israel prior to the
attack. Id.

The parents of Eitam Henkin—Rabbi Henkin and Anne Henkin—are both United States
citizens, and were United States citizens living in Israel at the time of the attack. Anne
Chana Henkin Decl. { 2.

The siblings of Eitam Henkin—Aderet, Eliashir, Jacob, Joseph, and Taama—are all
currently United States citizens and were United States citizens living in Israel at the time

of the attack. Aderet Henkin Decl. 2; Eliashir Elijah Henkin Decl. § 2; Jacob Bechor-
10.

11.

12.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 3 of 79

Shalom Henkin Decl. § 2; Joseph Gil Henkin Decl. § 2; Taama Freida (Henkin) Yaakovson
Decl. { 2.

The Islamic Republic of Iran (“Iran”), Islamic Revolutionary Guard Corps (“IRGC”),
Iranian Ministry of Intelligence and Security (“MOIS”), Bank Markazi Jomhouri Islami
Iran (“Bank Markazi”), Bank Melli Iran (“Bank Melli”), Bank Saderat Iran (“Bank
Saderat”), and the Syrian Arab Republic (“Syria”) are the Defendants.

(b) Complaints

Plaintiffs in Case 1273 and Case 1184 both filed claims under the terrorism exception of
the Foreign Sovereign Immunities Act, 28 U.S.C. § 1605A.

In Case 1184, the Estate of Eitam Henkin brought a direct claim under the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1605A(c), against all Defendants, stemming from
his killing and attempted hostage taking by Hamas terrorists. However, Plaintiffs only
asserted Count VIII of vicarious liability/respondeat superior against the Iranian
Defendants.

Similarly, in Case 1273, the parents and siblings of Eitam Henkin brought this suit under
28 U.S.C. § 1605A(c), stemming from the death of Eitam Henkin. Case 1273 was only
filed against Defendants Iran and Syria.

In Case 1184, the Estate of Na’ama Henkin and the four surviving Henkin children are not
U.S. citizens and cannot proceed directly under 28 U.S.C. § 1605A(c). They asserted their
claims under District of Columbia law or, in the alternative, Israeli law. They have brought
claims against the Defendants for the harm they suffered from the murder of their husband

and father, Eitam Henkin.
13.

14.

15.

16.

17.

18.

19.

20.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 4 of 79

The Estate of Eitam Henkin has also asserted claims under District of Columbia law or, in
the alternative, Israeli law.
(c) Service

(i) 1273 Case
Prior to requesting diplomatic assistance for service of process on Iran, Plaintiffs exhausted
the ordinary service provisions under §§ 1608(a)(1), (2), and (3).
Defendant Iran was served on December 19, 2018, with the Complaint, Summons, and
Notice of Suit by diplomatic means pursuant to 28 U.S.C. § 1608(a)(4). Return of Service,
ECF No. 14.
Iran did not answer or appear within the required time period. Entry of Default, ECF No.
17.
Prior to requesting diplomatic assistance for service of process on Syria, Plaintiffs
exhausted the ordinary service provisions under §§ 1608(a)(1), (2), and (3).
Defendant Syria was served on January 22, 2019, with a copy of the Summons, Complaint,
and Notice of Suit by diplomatic means pursuant to 28 U.S.C. § 1608(a)(4). Return of
Service, ECF No. 15.
Syria did not answer or appear within the required time period. Entry of Default, ECF No.
17.

(ii) 1184 Case
Defendants Iran, the IRGC, and the MOIS were first served via U.S. mail on May 29, 2019.
Certification, ECF No. 8. Those summonses were returned unexecuted. Summons

Returned, ECF Nos. 11, 12, 13. Plaintiffs subsequently effected service via the U.S. State
21.

22.

23.

24.

29:

26.

27.

28.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 5 of 79

Department under § 1608(a)(4), and service was completed on September 23, 2019.
Affidavit, ECF No. 28.
Defendants Bank Markazi, Bank Melli, and Bank Saderat were served by mail, and service
was completed by June 20, 2019. Return of Service, ECF Nos. 14, 15, 16.
Defendant Syria was first served via DHL on July 31, 2019. Certificate, ECF No. 20. Syria
refused to accept delivery and Plaintiffs filed a notice of failed service. Summons Returned,
ECF No. 24. Plaintiffs subsequently effected service via the U.S. State Department under
§ 1608(a)(4), and service was completed on January 13, 2020. Return of Service, ECF No.
32.
Syria was the last Defendant served, and its answer was due 60 days after service, i.e.,
March 13, 2020. Return of Service, ECF No. 32.
None of the Defendants filed an answer, responsive pleading, or otherwise appeared.
(d) Default Judgment Proceedings
(i) 1273 Case
On May 6, 2019, the Clerk of Court entered default against Iran and Syria. Entry of Default,
ECF No. 17.
On August 27, 2020, Plaintiffs filed their Motion for Default Judgment Against Iran and
Syria and Memorandum in Support.
On January 12, 2021, and January 14, 2021, the Court held a joint evidentiary hearing with
the Plaintiffs from Case 1184. Min. Entry, January 12,2021, Min. Entry, January 15, 2021.
(ii) Case 1184
On April 1, 2020, Plaintiffs filed their Motion for Default Judgment Against All

Defendants and Memorandum in Support. Affidavit, ECF Nos. 33 and 33-1.
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 6 of 79

29. On April 6, 2020, the Clerk of Court entered defaults as to all Defendants except for Bank
Saderat. Entry of Default, ECF Nos. 36-40. The omission of Bank Saderat appears merely
to have been a clerical oversight. Plaintiffs filed a Supplemental Affidavit for Default
against Bank Saderat, and the Clerk of Court entered default on October 26, 2020. Entry
of Default, ECF No. 44.

30. On September 17, 2020, the Court held a Status Conference in this case during which it
conveyed to Plaintiffs that the Court intended to rule first on liability only.

31. On November 23, 2020, Plaintiffs filed a Motion for Default Judgment as to the liability
of all Defendants and Memorandum in Support. Motion for Default, ECF No. 46.

B. The January 12 & 14, 2021 Hearing

32. On January 12 and 14, 2021, the Court held a joint evidentiary hearing with the Plaintiffs
from both Case 1273 and Case 1184. Scheduling Order, ECF No. 50.

33. At that hearing, the Court heard live testimony from four experts—Dr. Ronni Shaked, Col.
Arieh Spitzen (ret.), Dr. Patrick Clawson, and Dr. Matthew Levitt.

34. Dr. Shaked! is currently a researcher at the Truman Research Institute for Peace at the
Hebrew University of Jerusalem. Day | Tr. 27:20-23 (Shaked). He previously worked for
the Israeli Security Agency (“ISA”), where he took many different training courses on the
subject of terrorism. Day 1 Tr. 28:5-15 (Shaked). Eventually he was promoted to

commander of the Jerusalem ISA. /d.

 

' The Court qualified Dr. Shaked as an expert on Hamas at the joint hearing on this matter. See Day 1 Tr. 42:5-13.
The Court here reiterates that finding, since Dr. Shaked’s specialized knowledge helped the trier of fact understand
the evidence and determined facts in issue, Dr. Shaked based his testimony on sufficient facts and data, his method of
attribution is the product of reliable principles and methods, and because the Court finds that he has reliably applied
the principles and methods to the facts of this case. See Fed. R. Evid. 702 (a)-(d).
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 7 of 79

35. Additionally, Dr. Shaked worked at the Yedioth Aharanoth newspaper for about 30 years,
focusing on terrorism. Day 2 Tr. 28:21-29:7 (Shaked). During this experience, he met with
many terrorists, specifically those belonging to fundamentalist Islamic organizations,
including Hamas. Jd. Dr. Shaked has authored or co-authored five books on aspects of
Palestinian terrorism, has been qualified to provide and has provided expert testimony in
approximately ten different terrorism cases in U.S. federal court. Day 1 Tr. 29:19-23
(Shaked); Shaked Decl. ¥ 13.

36. Col. Arieh Spitzen is a retired Colonel in the Israeli Defense Forces (IDF). (Spitzen Decl.,
Appx. A.) He served for thirty years as a member of the IDF’s Palestinian Affairs
Department in the West Bank, including as Section Head of the Research Section of the
Advisor for Arab Issues in the Military Government in the West Bank. Day 1 Tr. 75:3-
83:13 (Spitzen); Spitzen Decl., Appx A; Ex. 5 (slides 2-3). He was also a member of the
negotiation team for the Oslo Peace Accords, and Department Head for Palestinian Issues
in the West Bank. Day 1 Tr. 75:3-83:13 (Spitzen); Spitzen Decl., Appx A; Ex. 5 (slides 2-
3).

37. Col. Spitzen is an expert in the socioeconomic and political conditions of the Palestinians
in the West Bank and the Gaza Strip, and an expert in the primary Palestinian terror group
including Hamas. Day | Tr. 84:23-85:2. He has been qualified as an expert in ten terrorism

cases in federal court. Spitzen Decl. 2 & Appx A.

 

2 The Court qualified Col. Spitzen as an expert witness on Hamas at the joint hearing on this matter. See Day | Tr.
85:3-11. The Court here reiterates that finding, since Col. Spitzen’s specialized knowledge helped the trier of fact
understand the evidence and determined facts in issue, Col. Spitzen based his testimony on sufficient facts and data,
his method of attribution is the product of reliable principles and methods, and because the Court finds that he has
reliably applied the principles and methods to the facts of this case. See Fed. R. Evid. 702 (a)-(d).
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 8 of 79

38. Dr. Patrick Clawson?, PhD, is the Director of Research at the Washington Institute for Near
East Policy. Clawson Decl. ¥ 2. He is an expert in Iran, specifically in Iran’s support for
terrorism, including Hamas, and Iran’s politics, economics, and banking system, and has
written and spoken exclusively on these topics. Clawson Decl. 1, 7-10.

39. He has created presentations about the foreign and economic policy of Iran, including its
support for terrorism, and about U.S. policy towards Iran, at conferences sponsored by,
amongst other organizations, the Iranian Foreign Ministry’s Institute for political and
International Studies in Tehran, Iran. Clawson Decl. ¥ 8. Dr. Clawson has submitted written
testimony and testified live numerous times in terrorism cases before this Court. Clawson
Decl. { 6.

40. Dr. Matthew Levitt*, PhD, is the Senior Fellow and Director for the Stein/Reinhard
Program on Counterterrorism and Intelligence at the Washington Institute for Near East
Policy. Levitt Decl. 1-2. He is currently an adjunct professor at Georgetown University,
and was formerly the Deputy Assistant Secretary for Intelligence and Analysis in the
United States Department of the Treasury from November 2005 through January 2007. Jd.

41. Dr. Levitt has testified many times before the United States Senate and House of

Representatives as an expert on international terrorism, U.S. policy toward the Middle East,

 

3 The Court qualified Dr. Clawson as an expert on Iran at the parties’ joint hearing on this matter. See Day 2 Tr. 52:18-
22. The Court here reiterates that finding, since Dr. Clawson’s specialized knowledge helped the trier of fact
understand the evidence and determined facts in issue, Dr. Clawson based his testimony on sufficient facts and data,
his method of discerning information about Iran, its terror-sponsorship activities, and its banking system is the product
of reliable principles and methods, and because the Court finds that he has reliably applied the principles and methods
to the facts of this case. See Fed. R. Evid. 702 (a)Xd).

4 The Court qualified Dr. Levitt as an expert on Iran and Syria at the parties’ joint hearing at this matter. Day 2 Tr.
52:18-22. The Court here reiterates that finding, since Dr. Levitt’s specialized knowledge helped the trier of fact
understand the evidence and determined facts in issue, Dr. Levitt based his testimony on sufficient facts and data, his
method of discerning information about Iran and Syria, their terror-sponsorship activities, and Iran’s banking system
is the product of reliable principles and methods, and because the Court finds that he has reliably applied the principles
and methods to the facts of this case. See Fed. R. Evid. 702 (a)-(d).
42.

43.

44,

45.

46.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 9 of 79

countering violent extremism, and terrorist financing and sanctions policy. /d. at 5. He has

also submitted written testimony and testified live in terrorism cases before this Court. Jd.
Hamas

(a) Background

This Court is familiar with the Foreign Terrorist Organization (“FTO”) Hamas and has

addressed Hamas attacks in numerous FSIA cases. See, e.g. Steinberg v. Islamic Republic

of Iran, 2019 WL 6117722 (D.D.C. Nov. 18, 2019) (Lamberth, J); Roth v. Syrian Arab

Republic, 2008 WL 4680270 (D.D.C. Sept. 28. 2018) (Lamberth, J.); Bodoff v. Islamic

Republic of Iran, 907 F. Supp. 2d 93 (D.D.C. 2012) (Lamberth, J.).

Hamas, both an acronym for Harakat al-Muqawama al-Islamiya (Islamic Resistance

Movement) and an Arabic word meaning “zeal,” is a Palestinian Islamist group that

emerged in 1987 as an outgrowth of the Palestinian branch of the Egypt-based Muslim

Brotherhood. Shaked Decl. ff 33-34; Levitt Decl. 7; Spitzen Decl. 4.

Hamas’s goal is to eliminate the State of Israel and establish in its place an Islamist state

in all of what was once British Mandatory Palestine—a territory that today comprises

Israel, the West Bank, and the Gaza Strip. Day 2 Tr. 88:14-16 (Levitt); Shaked Decl. 4

34, 38. Hamas rejects a permanent peace with Israel, which places Hamas at odds with

Israel and the Palestinian Authority. Day 2 Tr. 88:17-20 (Levitt); Levitt Decl. 7, 16.

To accomplish its goals, Hamas engages in activities ranging from social welfare and

political activities to militant and terrorist activities. Day 2 Tr. 88:21-89:1 (Levitt).

In 2006, Hamas won the general Palestinian Authority elections, violently expelled the

Palestinian Authority from Gaza, and took complete control of the Gaza Strip in 2007.
47.

48.

49.

50.

51.

52.

53.

54.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 10 of 79

Spitzen Decl. 5. Hamas continues to maintain absolute political and military control of the
Gaza Strip. Id.

Hamas also operates the da’wa—a network of proselytizing and fundraising through
mosques and social-service institutions. Levitt Decl. 8.

Funds raised through the da’wa are sometimes used for peaceful purposes, such as
hospitals, schools, mosques, and sports leagues; however, money donated to any portion
of Hamas can free up additional funding for terrorist-related activities. Levitt Decl. 9, 12.
The da’wa network also provides a means to identify new Hamas recruits, particularly
through their sports clubs. Levitt Decl. 10-11.

Da’wa also sponsors schools and summer camps that create the opportunity to instill these
radical messages into children starting at a young age. Levitt Decl. 8.

Finally, the well-funded da’wa network provides Hamas members with regular
employment so that they can maintain a salary, have an ostensible “cover” for their terrorist
activities, and also frees them to focus on furthering Hamas’s violent ends. Levitt Decl. 10-
12.

Hamas commits terror attacks through its military wing, the Izz a-Din al-Qassam Brigades.
Spitzen Decl. 7.

The Izz a-Din al-Qassam Brigades were founded at the start of the 1990s, and currently
have more than thirty-thousand terrorists. Spitzen Decl. 5 n.3. They are responsible for
perpetrating terror attacks for Hamas and are directly subordinate to top Hamas leadership.
Id.

Since its founding, Hamas has committed countless violent attacks against Israel’s military

and civilians, including bombings, rocket and mortar attacks, shootings, stabbings,

10
55.

56.

57.

58.

Sy;

60.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 11 of 79

kidnappings and attempted kidnappings, and car-ramming attacks. Day 2 Tr. 89:9-20
(Levitt); Levitt Decl. 16.

Hamas’s terrorist acts primarily target Israel, but they have also targeted the Palestinian
Authority, killing many fellow Palestinians. Day 2 Tr. 89:1-8 (Levitt).

Additionally, Hamas’s attacks are often efforts to terrorize the general population, targeting
locations such as buses, rail stops, restaurants, and other busy civilian venues. Levitt Decl.
16-17. As a result, Hamas’s attacks have killed civilians from many nations, including the
United States. Levitt Decl. 16.

(b) The Importance of Kidnapping to Hamas

Kidnapping Israelis to trade them for the release of Palestinian prisoners is an especially
important tactic for Hamas. Day 1 Tr. 48:14-10 (Shaked); Day 2 Tr. 9:2-12:21 (Spitzen);
Levitt Decl. 17.

Prisoners held in Israeli jails are “a very, very sensitive matter” for Palestinian society as a
whole, and especially for Hamas. Day 2 Tr. 9:6-8 (Spitzen). Hamas leaders frequently
mention prisoners and “their duty and obligation to get them released.” Day 2 Tr. 9:8-11
(Spitzen).

A successful abduction and prisoner exchange deal alleviates pressure coming from Hamas
prisoners inside the jails, and it is seen as very credible to Hamas’s followers because it
shows that they are keeping their promises to protect their members. Day 2 Tr. 12:4-10
(Spitzen).

Kidnappings allow Hamas to carry out an attack “literally targeting Israelis and, therefore,

Israeli society, but also messaging against their Palestinian political rivals, presenting

11
61.

62.

63.

64.

65.

66.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 12 of 79

themselves as being willing and able to, at risk to themselves, take bold action to secure
the release of Palestinian prisoners.” Day 2 Tr. 89:21-90:3 (Levitt).

Prisoner exchanges build “political support [for Hamas] at the expense of their political
rivals.” Day 2 Tr. 90:14-17 (Levitt).

Prisoner releases also release some of Hamas’s highly trained operatives. Day 2 Tr. 90:16-
17 (Levitt).

For example, in October 2011, Israel released more than 1,000 Palestinian prisoners in
exchange for one Israeli soldier, Gilad Shalit, who was kidnapped in Gaza in June of 2006.
Day 2 Tr. 10:13-23 (Spitzen); Levitt Decl. 17. The release of these prisoners, some of
whom were seasoned terror operatives who had murdered innocent civilians, represented
an influx of “new blood coming into the Hamas organization” and “energized its terrorist
aspect, especially the Izz a-Din al-Qassam Brigades.” Day 2 Tr. 10:13-11:7 (Spitzen).

As another example, on June 12, 2014, Hamas kidnapped three teenage Israelis, including
one Israeli-American dual citizen, but the kidnapping failed and the kidnappers murdered
the three teenagers. Day 2 Tr. 90:24-91:13 (Levitt); Levitt Decl. 17.

After being deemed responsible for the attack, Hamas launched thousands of mortars and
rockets into Israel from Gaza, killing six civilians and injuring approximately 1,600,
including 270 children. Day 2 Tr. 91:10-12 (Levitt); Levitt Decl. 19. In response, Israel
launched Operation Protective Edge in July 2014—an approximately seven-week military
offensive against Hamas in Gaza. Levitt Decl. 19.

As part of Operation Protective Edge, Israel uncovered numerous tunnels used for staging
attacks—including kidnappings. Day 2 Tr. 91:14-24 (Levitt); Levitt Decl. 22. Some of

these tunnels cost between several hundred thousand and as much as $3 million. Day 2 Tr.

12
67.

68.

69.

70.

71.

72.

73.

74.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 13 of 79

92:6-14 (Levitt). Tunnels like these were used to kidnap Gilad Shalit, and some were dug
right up to Israeli civilian communities. Day 2 Tr. 92:18-23 (Levitt).

Furthermore, Israeli intelligence claimed that in the year preceding Operation Protective
Edge, it foiled 64 kidnapping plots, most of which were plotted by Hamas. Levitt Decl. 19.
Kidnapping missions which lead to prisoner exchanges are extremely important to Hamas.
(c) Hamas’s Terrorist Designations

The United States has long-recognized Hamas as a terrorist organization.

In 1995, the United States designated Hamas as a Specially Designated Terrorist; in 1997,
the United States designated Hamas as a Foreign Terrorist Organization (“FTO”); and in
2001, the United States designated Hamas as a Specially Designated Global Terrorist
(“SDGT”). Day 2 Tr. 93:6-13 (Levitt); Levitt Decl. 6; Shaked Decl. ¢ 39. All of these
designations are still in place today. Levitt Decl. 6.

A SDGT designation bars anybody from doing any business with Hamas, and it freezes
any funds they may have in the United States. Day 2 Tr. 93:8-13 (Levitt). As a result,
anyone who does business with Hamas can be subject to secondary sanctions. /d.

There are many different rounds of review in the designation process, which results in a
“very authoritative and highly reliable product.” Day 2 Tr. 98:5-7 (Levitt).

Since 1987, Hamas has committed a multitude of terrorist attacks ranging from small-scale
stabbings to large-scale suicide bombings and rocket and mortar attacks, against both
military and civilian targets. Shaked Decl. { 36; Day 2 Tr. 89:11-20 (Levitt).

This Court finds that Hamas is a terrorist organization.

13
75.

76,

77.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 14 of 79

Hamas Committed the Attack

Dr. Shaked and Col. Spitzen, both experienced and qualified experts, credibly testified that
their unequivocal opinion was that Hamas is responsible for the Attack. Day 1 Tr. 67:9-
68:2 (Shaked); Day 1 Tr. 85:18-86:4 (Spitzen).

Dr. Shaked used the “Shaked Method of Attribution: Criteria” to reach his conclusion that
Hamas.committed the attack. Day 1 Tr. 39:11-40:17 (Shaked). For this method, Dr. Shaked
started by reviewing all of the available media—newspapers, messages, videos, graffiti,
official communications. Jd. He then looked into the media to see what people have or have
not posted. Jd. He checked each organization’s platform that they typically use to convey
messages, including group and individual members’ social-media pages. Jd. Dr. Shaked
also reviewed all the court documents and documents of the Israeli governments. /d.

Col. Spitzen examined four relevant components of the attack to reach his conclusion that
Hamas committed the attack. Day 1 Tr. 90:13-91:24 (Spitzen); Ex. 5 (slide 9). First, he
examined the organization and operation of the cell and concluded that it was organized in
a way typical to that of a Hamas cell. Day 1 Tr. 92:5-104:4 (Spitzen); Day 2 Tr. 7:9-17:1
(Spitzen). Second, Col. Spitzen examined Hamas’s public claims of responsibility on
different media outlets. Day 2 Tr. 18:10-33:7 (Spitzen). Third, Col. Spitzen looked to the
conclusion of the Israeli Security Agency (“ISA”), which determined that Hamas
committed the Attack. Finally, Col. Spitzen examined the relevant personal history of each
cell member, including prior arrests and convictions for Hamas membership, and explained
that these histories provided further evidence that Hamas committed the Attack. Day 2 Tr.

36:9-40:15 (Spitzen).

14
78.

79,

80.

81.

82.

83.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 15 of 79

(1) The Attack

On October 1, 2015, Hamas, a designated FTO, committed the attack that murdered Eitam
Henkin and his wife, Na’ama Henkin, in front of their four minor children. Spitzen Decl.
10; Day 1 Tr. 46:3-9 (Shaked).

At the time of the Attack, the children were nine years old (M.H.H.), seven years old
(N.Y.H.), four years old (N.E.H.), and ten months old (1.Z.H.). Day 1 Tr. 46:5-6 (Shaked).
Five individuals directly participated in the Attack: (1) Ragheb Ahmad Muhammad Aliwi,
who led the terrorist cell, (2) Yahya Muhammad Naif Abdallah Haj Hamad, (3) Samir
Zuheir Ibrahim Kusa, (4) Karam Lutfi Fathi Rizg al-Masri, and (5) Zayd Zayyad Jamil
Amer. Spitzen Decl. 10.

These five individuals were an Izz a-Din al-Qassam Brigades operational terror cell that
reported to a command echelon consisting of senior Hamas operatives, including Bassam
Amin Muhammad a-Sayih, Iyad Wadi Tawfiq Abu Zahra, Amjad Adel Muhammad Aliwi,
and Muhammad Imad Ramadan al-Qutub. /d.

On the evening of October 1, 2015, Eitam Henkin was driving his family in the West Bank
along Route 555 southward from the direction of Elon Moreh toward Route 60 on their
way home to Neria (approximately a one-hour drive from Elon Moreh)—in the general
vicinity of Nablus. /d. at 11; Day 1 Tr. 45:25-46:2 (Shaked).

In the opposite direction, Samir Kusa drove a car containing Haj Hamad and Karam Rizq.
Spitzen Decl. 10; Day 1 Tr. 46:10-11 (Shaked). They had previously received the “all
clear” from Amer, who, in another vehicle, scouted the route to ensure that Israeli security

forces were not present. Spitzen Decl. 11; Day 1 Tr. 45:22-46:2 (Shaked).

15
84.

85.

86.

87.

88.

89.

90.

91.

92.

93.

94.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 16 of 79

Samir Kusa made a U-turn, sped up, and overtook the Henkins’ car. Spitzen Decl. 12; Day
1 Tr. 46:16-17 (Shaked).

Haj Hamad leaned out the car’s window and sprayed the left side of the Henkins’ car with
automatic weapons fire from an M16. Spitzen Decl. 12; Day 1 Tr. 45:18-21 (Shaked).
Eitam was wounded by the gunfire and forced to pull the car over on to the side of the road.
Spitzen Decl. 12.

Haj Hamad and Karam Rizq approached the vehicle—Haj Hamad on the passenger side,
where Na’ama sat, and Karam Rizq on the driver’s side. Spitzen Decl. 12; Day 1 Tr. 47:22-
48:4 (Shaked).

They attempted to kidnap Eitam and Na’ama, but after Eitam struggled with and disarmed
Karam Rizq, Haj Hamad fired a burst from his M16 on fully automatic, killing Eitam, but
also hitting Karam Rizq. Spitzen Decl. 12.

Na’ama began struggling with Haj Hamad, so he also shot her at close range with a burst
of automatic weapons fire. Spitzen Decl. 12; Day 1 Tr. 47:11-14 (Shaked).

The four Henkin children were in the back seat of the car for the entire attack. Spitzen Decl.
13; Day 1 Tr. 48:1-4 (Shaked).

Karam Rizq was wounded, so he and Haj Hamad retreated from the scene, and Rizq was
hospitalized in Nablus. Spitzen Decl. 12.

The terror cell paid for Rizq’s medical care. Jd. at 31.

Between October 3, 2015, and October 8, 2015, all five terror-cell members were arrested
by Israeli security forces. Id. at 12.

By October 26, 2015, the four members of the command echelon were also arrested by

Israeli security forces. Jd. at 27-33.

16
95.

96.

97.

98.

99.

100.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 17 of 79

Eight of the nine terror operatives were convicted by an Israeli military court for their role
in the Attack, including for membership in Hamas. Day 2 Tr. 40:5-49:15 (Spitzen); Spitzen
Decl. 33-37.

The final terror cell member, Zayd Amer, is under indictment, and his trial is still pending
the resolution of an ongoing appeal. Day 2 Tr. 48:2-21 (Spitzen).

(2) The Construction and Operation of the Hamas Terror Cell

This terror attack was carried out in a very organized manner, with long-term preparations
and a clear hierarchy structure. Day 1 Tr. 90:13-25 (Spitzen). Col. Spitzen described this
terror cell as a “classic example [of] how a Hamas terror cell works.” Jd.

The terror cell was created in the second half of 2014 after Amjad Aliwi had meetings with
Bassam a-Sayih and Iyad Abu Zahra. Day 1 Tr. 92:23-93:14 (Spitzen); Spitzen Decl. 15.
This terror cell had a command echelon of four people, including two of the most senior
Hamas commanders in the Nablus area. Day 1 Tr. 92:6-10 (Spitzen). Bassam a-Sayih and
Iyad Abu Zahra were the senior members responsible for funding, supplying, recruiting,
and authorizing actions of the terror cell. Day 1 Tr. 93:20-25 (Spitzen). Amjad Aliwi was
responsible for communicating with the terror cell, and Muhammad al-Qutub was
responsible for certain logistics. Day 1 Tr. 94:6-19 (Spitzen).

Bassam a-Sayih was responsible for providing funds to the cell for weapons,
ammunition, and medical treatment for Rizq. Day 1 Tr. 93:18-94:5 (Spitzen); Spitzen Decl.
15. Bassam was put in charge of funding because of his access to Hamas coffers, which
gave him continuous access to funding, including channeling approximately 200,000 New

Israeli Shekels (‘““NIS”) (approximately $50,000 at the time) to the cell. Spitzen Decl. 15.

17
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 18 of 79

101. Iyad Abu Zahra examined the M16 used in the attack and occasionally transferred
money to Amjad Aliwi to run the cell. Spitzen Decl. 16.

102. Ragheb Aliwi was the commander of the operational cell, and he was recruited by
Amjad Aliwi, with Iyad Abu Zahra’s approval. Day 1 Tr. 94:20-95:6 (Spitzen). He was in
charge of recruiting, training, and providing logistics for the cell, which are the classic roles
of a cell commander. Day 1 Tr. 95:12-18 (Spitzen); Spitzen Decl. 19.

103. Ragheb Aliwi directly recruited Yahya Haj Hamad and recruited Samir Kusa to be
the getaway driver because of his experience as a taxi driver. Day 1 Tr. 95:9-23 (Spitzen);
Spitzen Decl. 34. Those recruitments had to be approved by Amjad Aliwi and the cell’s
command echelon. Spitzen Decl. 19.

104. Ragheb Aliwi reported directly to Amjad Aliwi, provided him with updates, and
received express permission from him to commit the attack against the Henkins. Spitzen
Decl. 19. Ragheb Aliwi was also the middleman between the command echelon to funnel
money and weapons and to relay directives to the terror cell. Spitzen Decl. 19.

105. Yahya Haj Hammad recruited Karam Rizq and Zayd Armer, and these recruitments
were also approved both by the cell’s commander, Ragheb Aliwi, and by the command
echelon. Day 2 Tr. 95:19-96:9 (Spitzen); Spitzen Decl. 19.

106. The cell also operated like an organized Hamas cell in respect to its funding and
detailed preparations. Day 1 Tr. 99:15-22, 102:1-15 (Spitzen); Day 2 Tr. 16:20-17:1
(Spitzen).

107. The terror cell requested two weapons, an automatic weapon and a handgun,

because a handgun was needed for a kidnapping. Day 1 Tr. 100:3-9 (Spitzen). The

18
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 19 of 79

command echelon provided funding needed for the weapons: approximately $13,500 for
the M16 and $4,500 for the handgun. Day 1 Tr. 100:10-101:2 (Spitzen); Spitzen Decl. 15.

108. The terror cell also selected its targets in a manner that is classic for Izz a-Din Al-
Qassam Brigades—the military wing of Hamas. Day 1 Tr. 103:10-21 (Spitzen). The cell
used a hierarchical, military chain of command, where any cell member could propose a
target and, after some investigation and deliberation with Ragheb Aliwi, the target would
be accepted or rejected. Day 1 Tr. 102:1-15. For example, the cell considered attacking Ein
Fara Spring, but rejected that proposal because too many Palestinians were present. Day 1
Tr. 102:16-22 (Spitzen); Spitzen Decl. 20 n.49.

109. Before the Attack, the terror cell shot at a car near the community of Einav, but the
driver was not hit by any bullets or seriously harmed. Day 2 Tr. 7:2-8:7 (Spitzen). As a
result of this disappointment, the cell proposed a kidnapping. Day 2 Tr. 8:8-14 (Spitzen).

110. Because of the priority Hamas places on kidnapping attacks and the complexity of
a kidnapping, the cell would have required the approval of the command echelon and likely
an operative even more senior, which they received. Day 1 Tr. 99:2-6 (Spitzen); Day 2 Tr.
8:14-9:1 (Spitzen).

111. The terror cell’s short-term preparations were also reflective of a trained,
regimented cell, like an Izz a-Din al-Qassam cell. Day 2 Tr. 16:11-13 (Spitzen); Spitzen
Decl. 16.

112. The attackers scouted the location and used a lookout, Zayd Amer, in a second car
to confirm the road was clear of Israeli security forces. Day 2 Tr. 15:16-23 (Spitzen);
Spitzen Decl. 11. Zayd informed Yahya Haj Hamad by calling Haj Hamad’s cell phone

and hanging up after only one ring. Day 2 Tr. 15:16-23 (Spitzen).

19
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 20 of 79

113. Otherwise, the attackers had their phones turned off to avoid detection by Israeli
security services. Day 2 Tr. 15:16-23 (Spitzen).

114. The attackers also covered their faces, used gloves to avoid leaving fingerprints,
obscured the license plates, brought restraints to secure the abductee, arranged for a doctor
to be available should the abductee be injured, planned an escaped route, and reported to
their commander using code words. Day 1 Tr. 47:21-25 (Shaked); Day 2 Tr. 15:3-16:24
(Spitzen); Spitzen Decl. 20.

115. The structure of the terror cell, and the short-term and long-term planning and
organization, demonstrate that this was a Hamas terror cell.

(3) Hamas Claimed Responsibility for the Attack

116. On June 23, 2016, Hamas claimed official responsibility for the attack after the four
attackers confessed to the murders and were sentenced. Spitzen Decl. 24. Hussam Badran,
the official spokesperson of Hamas, announced that the Izz a-Din al-Qassam Brigades
carried out the “Itamar Operation” and the attackers are “sons of Hamas.” Shaked Decl. 4
52; Day 1 Tr. 56:16-22 (Shaked); Day 2 Tr. 20:8-12 (Spitzen); Spitzen Decl. 24.

117. Badran praised the Attack, and the announcement was published on the Al-Qassam
Brigades official website. Shaked Decl. 4 52.

118. The website also shows a picture of the Henkins’ car and pictures of the members
of the terrorist cell who carried out the Attack. Jd.

119. Abu Ubaidah, the Izz a-Din al-Qassam Brigades’ official spokesman, previously
explained that Hamas will postpone claims of responsibility to protect jailed operatives

who have not yet been sentenced, or in other appropriate circumstances. Day 2 Tr. 24:1-

20
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 21 of 79

26:21 (Spitzen); Spitzen Decl. 6; Ex. 5 (slide 25). This explains why Hamas did not take
official responsibility until June 23, 2016, months after the Attack.

120. On the official website of Al-Qassam Brigades, the military wing of Hamas, in the
section dedicated to “Organization Operations,” there is a headline for the page that states,
“Itamar Operation.” Shaked Decl. ¢ 49. The announcement gives the following details:
Type of action: planned ambush; Place of operation: near Itamar settlement (“Itamar”);
Date: 1.10.2015; Lost to enemy: two killed Zionist settlers. Jd Attached to the
announcement are four pictures depicting the scene of the murders of Eitam and Na’ama
Henkin. Jd.

121. Additionally, on October 1, 2016, the one-year anniversary of the Attack, the
official website of the Al-Qassam Brigades published a 50-second-long video entitled
“Itamar’s Heroic Action,” which glorified the Attack, listed the attackers’ names, and
highlighted the date of the attack. Shaked Decl. 4 50. The opening contains the official,
iconic emblem of the Al-Qassam Brigades, which continues to appear throughout the
video. Jd.

122. Similarly on October 1, 2016, the official website of the Al-Qassam Brigades
published a detailed statement about the terrorist cell and its operation in Itamar. Jd. at
51. The announcement refers to the terrorist cell as “Heroes of Al-Qassam” and mentions
Eitam Henkin by name. Jd.

123. Again, on October 1, 2017, the official website of the Al-Qassam Brigades
published a short film containing a dramatic reenactment of the attack glorifying the

attackers. Day 1 Tr. 59:17-60:18 (Shaked); Shaked Decl. 53. The same video was posted

21
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 22 of 79

on the Al-Qassam Brigades official website on October 1, 2018, and again on
September 30, 2019. Shaked Decl. § 53; Day 1 Tr. 61:14-62:21 (Shaked).

124. The video stated, “The attack in Itamar is the spark of the intifada and the power of
revenge.” Shaked Decl. 53. The intifada, also referred to as the Al-Quds Intifada, was a
wave of terror attacks committed from approximately September 2015 until mid-2016. Day
2 Tr. 29:24-30:21 (Spitzen).

125, The intifada began under the mistaken premise that Israel was going to change the
status quo on the Temple Mount by destroying mosques and building a temple. Day 2 Tr.
29:24-30:21 (Spitzen). The intifada was characterized by a cry to the public to start a
popular uprising by using any weapons at their disposal. Jd.

126. In addition to directly taking responsibility for the Attack, Hamas also indirectly
praised the terrorist attack. Shaked Decl. § 60.

127. On the same day as the Attack, October 1, 2015, Abu Ubaidah posted on Hamas’s
official website congratulations to the “Nablus operation”—that is, the Henkin attack—
stating that “it will not be the last.” Day 2 Tr. 21:14-22:15 (Spitzen).

128. Shortly after the Attack, Hamas’s official website listed the attack under the
heading “Harvest of the resistance: two Israelis were killed, and 17 others wounded within
a week in the West Bank.” Ex. 5 (slide 24); Day 2 Tr. 22:16-23:2 (Spitzen); Spitzen Decl.
22-23. Hamas’s use of the term “resistance” is a hint at responsibility, because its official
name is the “Islamic Resistance Movement” and, as Col. Spitzen explained, “this is very
typical of Hamas and other organizations... they use specific terminology that, to the
Palestinian ear, makes it understandable who is behind each operation.” Day 2 Tr. 23:3-11

(Spitzen); Spitzen Decl. 21-22.

22
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 23 of 79

129. Additionally, on October 7, 2015, after Israel’s security forces demolished the
houses of the terrorists who committed the murders, the official website of the Al-Qassam
Brigades published a report about the demolition and attached photos of the cell members
and a picture of the Henkins’ car after they were attacked. Shaked Decl. { 60.

130. That same day, Hamas flags were raised on the demolished houses. The flags were
a proud message to city residents that the terrorists belonged to Hamas. Jd. at § 61.

131. Another group also claimed responsibility for the Attack, but the Court agrees with
Dr. Spitzen’s assessment that this claim is unreliable and inaccurate. Day 2 Tr. 31 20-333
(Spitzen); Spitzen Decl. 22-23. “One small unknown group which called itself the Abdel
Qader al-Husseini Brigades” and identified with Fatah claimed responsibility on a Fatah
blog. Day 2 Tr. 32:4-7 (Spitzen); Spitzen Decl. 23 n.61. On October 1, 2015, a member of
the Fatah Central Committee quoted from a Palestinian press report attributing the attack
to Fatah. Day 2 Tr. 32:4-7 (Spitzen); Spitzen Decl. 23 n.61.

132. This alternate claim of responsibility quickly dissipated, and Col. Spitzen did not
locate any allegations suggesting Fatah had a role in the attack dated later than October 3,
2015. Day 2 Tr. 32:15-17 (Spitzen).

133. Fatah never officially took responsibility for the attack and never challenged either
Hamas’s official claim of responsibility or the ISA’s finding that Hamas committed the
Attack. Day 2 Tr. 32:17-21 (Spitzen).

(4) The Israeli Security Agency Concluded that Hamas Committed the Attack
134. The Israeli Security Agency (“ISA”) is an “extremely credible organization” that is

“officially in charge of and responsible for preventing terror attacks and defending the

23
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 24 of 79

security of the State of Israel.” Day 2 Tr. 34:6-12 (Spitzen); Spitzen Decl. 27; Ex. 5 (slide
29); Shaked Decl. ¥ 85.

135. On October 5, 2015, after the members of the terror cell were arrested and
interrogated, the ISA issued a report naming the five members of the operational terror cell,
providing a precise description of the Attack, and concluding “unequivocally” that Hamas
was responsible for the Attack. Day 2 Tr. 33:11-34:1 (Spitzen); Spitzen Decl. 27; Ex. 5
(slide 29).

136. Additionally, Col. Spitzen stated that if the ISA discovers that it published an
incorrect conclusion, it will correct its mistake; however, the October 5, 2015, report has
not been corrected or withdrawn. Day 2 Tr. 34:19-23 (Spitzen); Spitzen Decl. 27.

(5) The Attackers are Members of Hamas

137. During the trials, the terrorists admitted that they are members of the Izz al-Din al-
Qassam Brigades, that they were Hamas operatives, and that Hamas committed the attack.
Shaked Decl. § 87; Day 2 Tr. 49:8-9 (Spitzen); Spitzen Decl. 27-37.

138. Bassam a-Sayih was a “very high-ranking Hamas operative in the Nablus area.”
Day 2 Tr. 38:11-12 (Spitzen). He was active in Hamas since the 1990s and was arrested
numerous times in connection with terrorist activity. Day 2 Tr. 38:12-15, 39:15-23
(Spitzen).

139. Bassam a-Sayih was convicted for his role in the attack—obtaining the funds,
weapons, and various authorizations needed for the attack—and for being a Hamas
operative since at least 2004. Day 2 Tr. 40:8-11 (Spitzen); Spitzen Decl. 27. He died of
cancer in prison before he could be sentenced. Day 2 Tr. 40:8-11 (Spitzen); Spitzen Decl.

29. After his death, Hamas eulogized him as a field commander for the Izz a-Din al-Qassam

24
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 25 of 79

Brigades and as a “shahid,” i.e., a martyr, who was responsible for the Itamar terror attack
against the Henkins. Day 2 Tr. 40:8-41:11 (Spitzen); Ex. 5 (slide 32).

140. Iyad Abu Zahra served two prior prison sentences for Hamas activity and was
previously convicted of Hamas membership. Day 2 Tr. 41:12-16 (Spitzen); Spitzen Decl.
31. After his release from prison, he was visited publicly by Hamas representatives from
the Palestinian Legislative Council, which is indicative of how important Iyad was to
Hamas. Day 2 Tr. 42:6-10 (Spitzen); Ex. 5 (slide 34). He pleaded guilty for his role in the
attack—obtaining weapons, financing the terror cell, and abetting the escape of Rizq, who
was wounded during the Attack. Spitzen Decl. 30. He was sentenced to seven years in
prison. Jd.

141. Amjad Aliwi has been convicted multiple times as a Hamas operative, is listed on
the official Hamas website as a Hamas prisoner, and Hamas decorated his house with a
Hamas flag when it was demolished after the Attack. Day 2 Tr. 42:19-43:18 (Spitzen);
Spitzen Decl. 30-31. He pleaded guilty and was convicted for his role in the Attack,
membership in Hamas, and other criminal counts. Spitzen Decl. 32. He was sentenced to
two life sentences plus 30 years in prison. Jd.

142. Muhammad al Qutub was previously convicted of Hamas membership, and he
pleaded guilty and was convicted for his role in the Attack, Hamas membership, and other
criminal counts. Spitzen Decl. 33. He was sentenced to 70 months in prison, and the Hamas
website describes him as a Hamas prisoner. Day 2 Tr. 43:25-44:4 (Spitzen); Spitzen Decl.
33.

143. Ragheb Aliwi, the leader of the terror cell, was previously convicted of Hamas

membership. Day 2 Tr. 44:6-9 (Spitzen); Spitzen Decl. 34. He used to serve as an armed

25
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 26 of 79

security guard for Hamas members of the Palestinian Legislative Council and was an
experienced Hamas member when he joined the cell. Day 2 Tr. 44:8-10 (Spitzen); Spitzen
Decl. 34. Ragheb was not present at the attack, but he confessed to his role in the terror cell
and to Hamas membership, so he was convicted and sentenced to two life sentences plus
30 years. Day 2 Tr. 44:13-22 (Spitzen); Spitzen Decl. 34. At his sentencing, he stated that
the Izz a-Din al Qassam Brigades was responsible for the attack. Day 2 Tr. 44:13-22
(Spitzen); Spitzen Decl. 34.

144. Yahya Haj Hamad fired the weapon that murdered Eitam and Na’ama Henkin, and
he confessed to his role in the attack and membership in Hamas since the beginning of
2015. Day 2 Tr. 44:23-45:7 (Spitzen). He was convicted and sentenced to two life sentences
plus 30 years. Day 2 Tr. 44:5-7 (Spitzen); Spitzen Decl. 35. At his sentencing, he also
stated that the Izz a-Din al Qassam Brigades were responsible for the attack. Day 2 Tr.
45:8-13 (Spitzen); Spitzen Decl. 35.

145. Samir Kusa drove the terrorists’ vehicle during the attack and confessed to his role
in the attack and to Hamas membership. Day 2 Tr. 47:5-11 (Spitzen); Spitzen Decl. 36. He
was convicted and sentenced to two life sentences plus 30 years. Day 2 Tr. 47:5-11
(Spitzen); Spitzen Decl. 36. He confessed that he knew he was acting on Hamas’s behalf
to commit a Hamas attack, and the Hamas website lists him as a Hamas prisoner. Day 2
Tr. 47:24-48:1 (Spitzen); Spitzen Decl. 36.

146. Karam Rizq al-Masri was the second gunman during the attack who was shot
accidentally by Haj Hamad. Day 2 Tr. 47:15-18 (Spitzen); Spitzen Decl. 36-37. He
confessed to his role in the attack and to Hamas membership, and in court he stated that he

regretted nothing and took pride in his actions. Day 2 Tr. 47:15-18 (Spitzen); Spitzen Decl.

26
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 27 of 79

36-37. He was convicted and sentenced to two life sentences plus 30 years, and the Hamas
website lists him as a Hamas prisoner. Day 2 Tr. 47:24-48:1 (Spitzen); Spitzen Decl. 36-
37.

147. Zayed Amer served as a lookout for the attack and has been indicted for his role in
the Attack, but, as of the date of the evidentiary hearing, he has not yet been convicted
because certain matters are on appeal. Day 2 Tr. 48:2-13 (Spitzen). He has been remanded
to custody until trial and appears on the Hamas website as a Hamas prisoner. Day 2 Tr.
48:17-21 (Spitzen).

148. Accordingly, the Court finds that based on the direct and indirect statements issued
by Hamas, the 2015 ISA report, the expert opinions of Dr. Shaked and Col. Spitzen, and
the statements and convictions of the individual attackers, the October 1, 2015, terrorist
attack in which Eitam and Na’ama Henkin were murdered was committed by Hamas.

E. The Defendants’ Material Support for Hamas
(1) Iran

149. Dr. Clawson and Dr. Levitt credibly testified that Iran has provided material support
for Hamas—in the form of financing, weapons, and training—for years before, during, and
after the period leading to the attack. Day 2 Tr. 55:15-63:8 (Clawson); Clawson Decl.
32-66, Day 2 Tr. 104:16-113:4 (Levitt); Levitt Decl. 24-32.

150. Iran is a foreign state that has supported Hamas since at least 1984, and though
Iran’s relationship with Hamas “has wax[ed] and wane[d],” it has never completely
stopped. Day 2 Tr. 57:13-15 (Clawson); Clawson Decl. § 30. Dr. Levitt concurred. Day 2

Tr. 105:14-106:10 (Levitt); Levitt Decl. 28-32.

27
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 28 of 79

151. The U.S. Department of State designated Iran as a state sponsor of terror in 1984
for its support for other terrorist groups, and Iran has been so-designated ever since.
Clawson Decl. § 22; “State Sponsors of Terrorism,” U.S. Dep’t of State,
https://www.state.gov/state-sponsors-of-terrorism/.

152. The U.S. State Department in its Country Reports on Terrorism, and its predecessor
report, the Patterns of Global Terrorism, has consistently stated from 2007 through 2018
that Iran provides weapons, training, and funding to Hamas, and it recognizes that Hamas
has committed attacks in the West Bank. Clawson Decl. 27.

153. Iran’s self-proclaimed goal is to export revolution, eliminate the American military
presence in the Middle East, and to end the existence of the State of Israel, and it will
support terrorist organizations to accomplish these goals. Day 2 Tr. 56:2-17 (Clawson).

154. Based on Iran’s self-proclaimed goal and its concomitant support for terror, the
Court finds that Iran’s degree of integration in Hamas’s terror policies is high.

155. The Court finds that Iran was designated as a state sponsor of terrorism at the time
of the attack, and still is so-designated.

(a) Funding

156. Iran provides significant financial support to Hamas, which has exceeded millions
of dollars over the years. Day 2 Tr. 60:6-21 (Clawson); Day 2 Tr. 108:2-6 (Levitt).

157. Iran utilizes its banking system, especially through Lebanon, to transfer money to
Hamas cells in Gaza. Day 2 Tr. 61:20-25 (Clawson).

158. September 2015 media reports claimed that Iran sent suitcases of cash earlier that

summer to Hamas’s military wing in Gaza, which Dr. Clawson describes as “a common

28
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 29 of 79

method for Iran to provide funds to Hamas.” Day 2 Tr. 60:20-61:12 (Clawson); Day 2 Tr.
107:13-108:6 (Levitt).

159. Additionally, Mahir Jawad Yunis Salah, a Hamas financier who the Treasury
Department designated in September 2015 under E.O. 13224, “oversaw the transfer of tens
of millions of dollars from Iran, through his office in Saudi Arabia, to fund the Hamas
military wing in Gaza.” Day 2 Tr. 108:12-109:6 (Levitt); Levitt Decl. 31.

(b) Weapons

160. Iran also provides Hamas with weapons. On March 5, 2014, the Israeli navy
intercepted the Klos-C, which was a ship smuggling Iranian- and Syrian-made weapons.
Day 2 Tr. 109:7-110:21 (Levitt); Levitt Decl. 30-31. The ship was intercepted in the Red
Sea en route to Sudan, where the weapons would have been taken over land through Egypt
and then into Gaza to support Hamas. Day 2 Tr. 109:7-110:21 (Levitt); Levitt Decl. 30-31.

161. Additionally, on March 4, 2008, then-U.S. Secretary of State Condoleezza Rice
said, “it is very clear that Hamas is being armed, and it’s very clear they are being armed
by the Iranians.” Day 2 Tr. 62:9-18 (Clawson); Clawson Decl. {| 42.

(c) Military Training

162. Iran also provides military training to Hamas’s members. Day 2 Tr. 111:15-113:3
(Levitt); Day 2 Tr. 62:13-63:4.

163. Dr. Clawson testified that distinguished war correspondent Marie Colvin observed
in 2008 that at least 150 members of Hamas’s military wing have gone through training in
Tehran. Day 2 Tr. 62:19-63:4 (Clawson); Clawson Decl. § 44.

164. Iran’s political support for Hamas declined as a result of the Syrian Civil War, but

Iran continued to support Hamas’s military branch. Day 2 Tr. 105:14-106:1 (Levitt).

29
165.

166.

167.

168.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 30 of 79

By late 2014, Iran’s relationship with Hamas was “pretty fully repaired.” Day 2 Tr.
58:10-59:3 (Clawson); Day 2 Tr. 106:2-10 (Levitt). In March 2014, Ali Larijani, head of
the Iranian Shura Council, stated that “Iran is supporting Hamas on the grounds that it is a
resistance movement. Our relationship with Hamas is good and has returned to what it was.
We have no problems with Hamas.” Day 2 Tr. 106:13-22 (Levitt); Levitt Decl. 28.

Iran continued to support Hamas after the attack. Levitt Decl. 32; Clawson Decl.
59. In February 2017, Hamas’s then-new leader in Gaza, Yehiyeh Sinwar, reported that
Iran is the largest financial and military backer to Hamas’s military wing. Clawson Decl.
60.

In addition to the evidence presented in this case, the Court exercises its discretion
to take judicial notice under Federal Rule of Evidence 201(b)(2) of the findings in the
following cases from this Court that Iran provided material support in connection with
Hamas attacks that occurred in the approximate timeframe of the attack against the
Henkins: Force v. Islamic Republic of Iran, 464 F. Supp. 3d 323, 340 (D.D.C. 2020)
(holding, regarding seven separate Hamas attacks that took place in Israel between March
6, 2008, and March 8, 2016, that “Iran provided material support in the form of arms,
training, funds, and technology to Hamas at least from 2006 to 2016”); Braun v. Islamic
Republic of Iran, 228 F. Supp. 3d 64, 69 (D.D.C. 2017) (October 22, 2014 Hamas attack);
Estate of Steinberg v. Islamic Republic of Iran, No. 17-CV-1910, 2019 WL 6117722, at
*2, *4 (D.D.C. Nov. 18, 2019) (Lamberth, J.) (July 14, 2014 Hamas attack).

This Court finds by evidence satisfactory to the court Iran provided material support
to Hamas for years, including the time leading up to and immediately before the attack

against the Henkins.

30
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 31 of 79

(2) The Islamic Revolutionary Guard Corps

169. Both Dr. Clawson and Dr. Levitt testified that the Islamic Revolutionary Guard
Corps (“IRGC”) provided material support to Hamas in the time leading up to the October
1, 2015, attack. Day 2 Tr. 64:7-12 (Clawson); 114:6-8 (Levitt).

170. The IRGC is part of the Iranian government, and it is a military organization
referred to in the Iranian Constitution, which operates parallel to the Iranian military. Day
2 Tr. 63:9-19 (Clawson); Clawson Decl. {{] 69-71.

171. The IRGC reports directly to Iran’s Supreme Leader, who is the commander-in-
chief of all of the Iranian military. Day 2 Tr. 63:20-24 (Clawson). The IRGC is “assigned
to protect the revolution from enemies foreign and domestic.” Day 2 Tr. 63:9-24
(Clawson).

172. Additionally, part of the IRGC’s mission includes the spread of fundamentalist
Islamist principles throughout the world. Clawson Decl. 4 73.

173. The Qods Force (“IRGC-QF”) branch of the IRGC is responsible for “foreign
operations” and, in 2007, the U.S. Department of the Treasury designated IRGC-QF as a
Specially Designated Global Terrorist (“‘“SDGT”) under Executive Order 13224. This
designation is still in place today. Press Release, U.S. Dep’t of Treasury, “Treasury
Designates the IRGC under Terrorism Authority and Targets IRGC and Military
Supporters under §_ Counter-Proliferation Authority” (Oct. 13, 2017)
https://www.treasury.gov/press-center/press-releases/Pages/sm0177.aspx.

174. The press release accompanying the designation specifically stated that the IRGC-

QF “enables . . . the lethal activities of ... Hamas.” Jd.

31
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 32 of 79

175. Iranian banks and the IRGC will use the IRGC-QF to pass weapons and funds to
Hamas. Levitt Decl. 32. As Dr. Levitt explained, the IRGC-QF “is a kind of expeditionary
force to carry out its own operations abroad and to liaise with others.” Day 2 Tr. 113:10-
17 (Levitt).

176. In 2017, Congress reaffirmed legislative findings that IRGC-QF “is the primary
arm of the Government of Iran for executing its policy of supporting terrorists.”
Additionally, it concluded that the “IRGC-QF provides material assistance, logistical
assistance, training, and financial support to militants and terrorist operatives throughout
the Middle East[.]” Clawson Decl. 74. Congress also extended these findings to the IRGC
as a whole. Id.

177. Based on the IRGC’s involvement and ideological similarities, the Court finds that
the IRGC’s degree of integration in Hamas’s terror policies is high.

178. On April 15, 2019, the Secretary of State designated the IRGC, together with the
IRGC-QF, as a Foreign Terrorist Organization, which was the first time the designation of
FTO was applied to part of another government. U.S. Dep’t of State, Country Reports on
Terrorism 2019, https://www.state.gov/reports/country-reports-on-terrorism-2019/. The
fact sheet accompanying the designation specifically stated that “the IRGC continues to
provide financial and other material support, training, technology transfer, advanced
conventional weapons, guidance, or direction to a broad range of terrorist organizations,
including ... Hamas.” U.S. Embassy in Egypt, Designation of the Islamic Revolutionary
Guard Corps, bttps://eg.usembassy.gov/designation-of-the-islamic-revolutionary-guard-

corps/ (visited Jun. 9, 2021).

32
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 33 of 79

179. Additionally, the U.S. State Department’s Country Reports on Terrorism
consistently note that the IRGC and the IRGC-QF have provided support to Hamas.
Clawson Decl. § 27.

180. The Court exercises its discretion to take judicial notice, under Federal Rule of
Evidence 201(b)(2), of the findings in the following cases from this Court that the IRGC
provided material support in connection with Hamas attacks: Cohen v. Islamic Republic of
Iran, 238 F. Supp. 3d 71, 80 (D.D.C. 2017) (holding that the IRGC provided material
support to Hamas in connection with a 2003 attack); Bluth v. Islamic Republic of Iran, 203
F. Supp. 3d 1, 20 (D.D.C. 2016) (same in relation to a 2002 attack); Salzman v. Islamic
Republic of Iran, No. CV 17-2475 (RDM), 2019 WL 4673761, at *1 (D.D.C. Sept. 25,
2019) (same in relation to a 1997 attack).

181. This Court finds by evidence satisfactory to the court the IRGC provided material
support to Hamas for years, including the time leading up to and immediately before the
attack against the Henkins.

182. The Court also finds that the core functions of the IRGC are predominantly
political, rather than commercial.

(3) The Ministry of Intelligence and Security

183. Both Dr. Clawson and Dr. Levitt credibly testified that the Ministry of Intelligence
and Security (“MOIS”) provided material support to Hamas in the time leading up to the
October 1, 2015, attack. Day 2 Tr. 65:9-16 (Clawson); 114:6-8 (Levitt).

184. MOIS is part of the regular Iranian government. Day 2 Tr. 64:23-24 (Clawson). It

is Iran’s foreign and domestic intelligence service, and it is one of the principal

33
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 34 of 79

organizations that Iran has used to carry out its terrorist-support activities. Day 2 Tr. 64:18-
22 (Clawson); Clawson Decl. { 75.

185. MOIS is a parallel organization to the IRGC and has somewhat similar mandates.
Day 2 Tr. 64:25-65:8 (Clawson). “Iran uses multiple agencies to provide support” to Hamas
and the IRGC; specifically, the IRGC-QF and MOIS are two of the most important. Day 2
Tr. 113:10-17 (Levitt). They provide funding, weapons, and training to Hamas. Day 2 Tr.
113:10-21 (Levitt).

186. In February 2012, the U.S. Department of the Treasury designated MOIS as an
SDGT pursuant to E.O. 13224.° The press release accompanying the designation states that
“MOIS provides financial, material, or technological support for, or financial or other
services to[,] Hamas, a terrorist group also designated under E.O. 13224.” MOIS remains
so-designated to this day. Id.

187. In 2002, a journalist reported that both the IRGC and MOIS were running several
terrorist training camps in Iran. Day 2 Tr. 113:22-114:5 (Levitt); Levitt Decl. 27. Hassan
Salamah, the Hamas commander who orchestrated several suicide bus bombings, was
trained at one of those camps in Iran. Levitt Decl. 27.

188. MOIS also provided financial aid to Hamas. In February 1999, Canadian
intelligence reported that Palestinian police uncovered documents showing the transfer of
$35 million to Hamas from MOIS to finance terrorist activities against Israel. Levitt Decl.

24.

 

> Press Release, Department of Treasury, Treasury Designates Iranian Ministry of Intelligence and Security for Human
Rights Abuses and Supports for Terrorism (Feb. 16, 2012) https://www.treasury.gov/press-center/press-
releases/Pages/tg 1424 aspx (visited Jun. 9, 2021).

34
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 35 of 79

189. Based on this involvement and ideological similarities, the Court finds that the
MOIS’s degree of integration in Hamas’s terror policies is high.

190. For a few years, the IRGC was taking over more functions in supporting Hamas,
and MOIS was stepping back but, since 2012, MOIS has taken on more responsibilities in
supporting Hamas after the IRGC had some serious operational missteps. Day 2 Tr. 65:17-
66:3 (Clawson); Clawson Decl. § 78.

191. In addition to the evidence presented in this case, the Court takes judicial notice
under Federal Rule of Evidence 201(b)(2) of the findings in the following cases from this
Court that MOIS provided material support in connection with Hamas attacks: Force v.
Islamic Republic of Iran, 464 F. Supp. 3d 323, 334 (D.D.C. 2020) (holding that MOIS and
others provided material support to certain Hamas attacks committed from March 6, 2008,
to March 8, 2016); Roth v. Islamic Republic of Iran, 78 F. Supp. 3d 379, 389, 405 (D.D.C.
2015) (Lamberth, J.) (holding that MOIS and others provided material support to Hamas
in relation to a 2001 attack and stating that “[t]his Court has previously concluded that
MOIS is the intelligence organization of Iran and is a conduit of Iranian funds to terrorist
organizations’); see also Cohen v. Islamic Republic of Iran, 238 F. Supp. 3d 71, 80 (D.D.C.
2017) (holding that the IRGC and MOIS, and others, provided material support to Hamas
in relation to a 2003 attack); Bluth v. Islamic Republic of Iran, 203 F. Supp. 3d 1, 20
(D.D.C. 2016) (same in relation to a 2002 attack).

192. This Court finds by evidence satisfactory to the court that the MOIS provided
material support to Hamas for years, including the time leading up to and immediately

before the attack against the Henkins.

35
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 36 of 79

193. The Court also finds that the core functions of the MOIS are predominantly
governmental, rather than commercial.
(4) Bank Markazi

(a) Bank Markazi’s Ownership

194. Bank Markazi (the Central Bank of Iran or “CBI”) is the central bank of Iran. Day
2 Tr. 66:13-21 (Clawson); Clawson Decl. ¥ 84. It is the principal regulator of other banks,
it issues currency, and it aids the functions of other branches of the Iranian government.
Day 2 Tr. 66:13-21 (Clawson). All government revenue is supposed to be channeled into
Bank Markazi, and the bank raises funding when the government needs to borrow money.
Id.

195. The 1972 Monetary and Banking Law (“MBL”), in theory, governs Bank Markazi’s
operations; for example, by setting up governance structures and regulating monetary
policies. Day 2 Tr. 67:14-68:2 (Clawson). But in practice, the law is not usually followed,
and Bank Markazi does not have the independence from the Iranian government that a
typical central bank would have. Day 2 Tr. 66:13-67:9 (Clawson).

196. Within Iran, many have complained about Bank Markazi’s lack of independence
from the Iranian government. Clawson Decl. { 101.

197. Dr. Clawson credibly described many examples of how Bank Markazi does not
operate as a legally independent bank. Under the MBL, Bank Markazi should be a joint
stock company with shareholders who participate in the bank’s governance through a
“General Meeting,” but the Iranian government holds all the stock. Clawson Decl. 4 87;

Day 2 Tr. 67:11-13 (Clawson).

36
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 37 of 79

198. Additionally, the procedures for how those shares are supposed to be voted on at
the General Meeting are lacking, and there is confusion as to who is supposed to attend the
General Meeting. Day 2 Tr. 68:6-11 (Clawson). Currently the only attendees at the meeting
are the bank’s governor and members of the President of Iran’s cabinet, also known as
Council Ministers. Clawson Decl. { 88.

199. Furthermore, all of the profits of Bank Markazi accrue to the government. Day 2
Tr. 68:6-11 (Clawson).

200. The bank’s officers are supposed to be elected by the General Meeting, but several
presidents of Iran have dismissed the governor without paying any attention to the MBL.
Day 2 Tr. 68:12-19 (Clawson). For example, in August 2007, Bank Markazi’s Governor,
Ebrahim Sheybani, resigned under strong pressure from then-President Mahmoud
Ahmadinejad. Clawson Decl. § 95. His successor, Tahmasb Mazaheri, was asked to resign
after refusing to issue certain loans. Jd. After the refusal, President Ahmadinejad replaced
him, violating the MBL’s fixed five-year term. Jd.

201. A Currency and Credit Council consisting of Bank Markazi’s Governor, various
government officials, independent businessmen, and experts appointed by the Economics
and Finance Minister is supposed to establish and approve Bank Markazi’s policies, but it
has not met for at least two years. Day 2 Tr. 68:20-69:2 (Clawson); Clawson Decl. {J 91-
92. The Currency and Credit Council’s job has been usurped by the Iranian government,
and the Council of Ministers regularly tells Bank Markazi what to do. Day 2 Tr. 68:20-
69:2 (Clawson); Clawson Decl. {ff 91-92.

202. As to Dr. Clawson credibly testified, former President Ahmadinejad would proudly

proclaim that the Iranian government has influence over the Bank’s decisions to extend

37
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 38 of 79

loans, including projects which “were utterly uneconomical and which put the banking
system at serious risk.” Day 2 Tr. 69:3-13 (Clawson).

203. The Currency and Credit Council is also tasked with setting the interest rate policy
but, in practice, the Iranian president will make announcements ordering the bank to set
the rates at certain levels. Day 2 Tr. 71:16-22 (Clawson).

204. Under former president Ahmadinejad, the interest rates “typically were well below
regular inflation, which is economically destructive, as well as destructive to the banks[,]
because that means anybody that gets a loan can dramatically profit; they just buy
something and sit on it for a while and sell it at a higher price.” Day 2 Tr. 71:5-14
(Clawson); Clawson Decl. { 99.

205. Current President Rouhani, as opposed to the Currency and Credit Council, directed
the implementation of restrictive monetary policies, which eventually drove Iran into a
recession. Clawson Decl. ¥ 100.

206. In addition to the evidence presented in this case, the Court exercises its discretion
to take judicial notice under Federal Rule of Evidence 201(b)(2) of the factual findings in
the following cases holding that Bank Markazi is an agency or instrumentality of Iran: Jn
re Terrorist Attacks on Sept. 11, 2001, 2011 WL 13244047, at *7 (S.D.N.Y. Dec. 22, 2011)
(“[T]he Central Bank of the Islamic Republic of Iran [is an] agenc[y] and instrumentalit[y]
of the state of Iran. [It] has a legal corporate existence outside the government and core
functions which are commercial, not governmental, in nature. [It] is, however, tightly
connected to the government of Iran, and [it] is an organ of the government and/or has been
owned, directed, and controlled by the Iranian state.”); Peterson v. Islamic Republic of

ran, No. 10 CIV. 4518 KBF, 2013 WL 1155576, at *26 (S.D.N.Y. Mar. 13, 2013) (holding

38
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 39 of 79

that Bank Markazi does not engage in ordinary central banking activities), aff'd, 758 F.3d
185 (2d Cir. 2014), aff'd sub nom. Bank Markazi v. Peterson, 136 8S. Ct. 1310 (2016)).

207. In sum, this Court finds that Bank Markazi is majority-owned and controlled by the
Iranian government.

208. The Court also finds that Bank Markazi’s core functions are predominantly
commercial, rather than governmental.

(b) Bank Markazi’s Support for Hamas

209. Dr. Clawson and Dr. Levitt both testified that Bank Markazi provided material
support to Hamas in the time leading up to the October 1, 2015 attack. Day 2 Tr. 64:7-12
(Clawson); 114:10-115:4 (Levitt).

210. Dr. Clawson’s expert opinion is that because Bank Markazi operates as the Iranian
government’s banker, Iran could not have transferred millions of dollars to a foreign
terrorist group without the funds passing through Bank Markazi and without Bank
Markazi’s knowledge and support. Clawson Decl. ¥ 103.

211. However, Bank Markazi does not have branches overseas, so it must work with
other banks to transfer money overseas. Day 2 Tr. 71:23-72:8 (Clawson).

212. A press release from the U.S. Treasury Department designating Bank Saderat stated
that from 2001 to 2006, Bank Saderat transferred $50 million from Bank Markazi, through
its subsidiary in London, to its branch in Beirut for the benefit of Hezbollah. Day 2 Tr.
72:4-23 (Clawson); Clawson Decl. ¥ 104.

213. Hezbollah has also used Bank Saderat to send money, including millions of dollars,

to Hamas. Day 2 Tr. 72:4-23 (Clawson).

39
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 40 of 79

214. Additionally, a State Department cable from March 2008 discussed how Bank
Markazi (and Bank Melli) provided crucial banking services to the Qods Force. Clawson
Decl. ¥ 105.

215. On June 22, 2010, the U.S. Financial Crimes Enforcement Network (“FinCEN”)
released an advisory stating, “the Department of the Treasury is particularly concerned that
the Central Bank of Iran may be facilitating transactions for sanctioned banks.” Clawson
Decl. ¥ 112; Day 2 Tr. 72:24-73:7 (Clawson). The advisory also notes that Bank Markazi
has requested that its name be removed from global transactions to make it more difficult
to identify its involvement in the transaction. Clawson Decl. § 112.

216. On November 21, 2011, the U.S. Treasury Department identified “Iran as a
jurisdiction of primary money laundering concern under Section 311 of the USA
PATRIOT Act based on Jran’s support for terrorism” and “the illicit and deceptive financial
activities that Iranian financial institutions—including the Central Bank of
Iran— .. . engage in to facilitate Iran’s illicit conduct and evade sanctions.” Clawson Decl.
q 114.

217. Moreover, in 2012, Congress passed a series of provisions in the National Defense
Authorization Act regarding Bank Markazi that stated, “in mid-2011, the CBI transferred
several billion dollars to designated banks, including Saderat, Mellat, Export Development
Bank of Iran (“EDBI’) and Melli, through a variety of payment schemes. In making these
transfers, the CBI attempted to evade sanctions.” Clawson Decl. J 115 (quoting P.L. 112—
81, 125 Stat. 1298, 1647, at § 1245).

218, In the same Congressional report, Congress stated that Iran was designated as a

primary money-laundering concern because “the financial sector of Iran, including the

40
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 41 of 79

Central Bank of Iran, is designated... because of the threat to the government and
financial institutions resulting from the illicit activities of the Government of Iran,
including . . . support for international terrorism.” Jd.

219. As Dr. Levitt credibly explained, Iran “uses an all-elements-of-national-power
approach to achieve its foreign policy objectives; and it sees the destruction of Israel, the
support of groups like Hamas, as one of those objectives.” Day 2 Tr. 115:17-23 (Levitt).
To accomplish this, Iran will use multiple banks so that it has a fail-safe as opposed to
“put[ting] all of [their] eggs in one basket.” Day 2 Tr. 115:8-16 (Levitt). With Iran sending
money through multiple media, including suitcases of cash, “money starts in a bank
somewhere and, if nothing else, in the central bank of Iran, Bank Markazi.” Day 2 Tr.
114:23-115:4 (Levitt).

220. On September 20, 2019, the U.S. Treasury Department designated Bank Markazi
under E.O. 13224 about international terrorism. The press release accompanying that
designation stated that “OFAC is designating the CBI today for having materially assisted,
sponsored, or provided financial, material, or technological support for, or goods or
services to, the IRGC-QF [which] has provided material support to numerous terrorist
groups, including ... Hamas[.]” Levitt Decl. 32-33.

221. Dr. Levitt credibly explained that the designation “is a continuum.” Day 2 Tr.
125:24-126:13 (Levitt). The Treasury Department designated Bank Markazi for supporting
the IRGC-QF, which itself was designated under E.O. 13224 for its terror activities, back
on October 25, 2007, including supporting Hamas. Day 2 Tr. 125:24-126:13 (Levitt). The
press release for Bank Markazi’s designation further states that “since at least 2016, the

IRGC-QF has received the vast majority of its foreign currency from the CBI [Bank

41
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 42 of 79

Markazi]” and that “we are putting governments on notice that they are risking the integrity
of their financial system by continuing to work with the Iranian regime’s arm of terror
finance, its Central Bank.” Clawson Decl. §] 123.

222. Bank Markazi was not designated until 2019, but both Dr. Clawson and Dr. Levitt
credibly testified that Bank Markazi was working with other banks to provide support to
Hamas and other terrorist organizations prior to 2019. Day 2 Tr. 74:15-75:17 (Clawson);
126:18-22 (Levitt). Dr. Levitt explained that a designation looks backward at past
activities. Day 2 Tr. 126:23-25 (Levitt).

223. The 2007 designation of Bank Saderat mentioned that Bank Markazi had
transferred $50 million to Bank Saderat on behalf of terrorist groups. Day 2 Tr. 75:1-9
(Clawson).

224. Additionally, there was a long debate about the designation of Bank Markazi
because the Treasury Department was hesitant to designate a central bank. Day 2 Tr. 73:10-
75:17 (Clawson).

225. Dr. Clawson credibly explained that the U.S. Government originally only
designated Iran for its proliferation activities, so the listing could be removed in the event
of a nuclear deal, which ended up happening. Once the U.S. withdrew from the nuclear
deal, the Treasury department designated Bank Markazi for its support for terrorism. Day
2 Tr. 73:22-74:8.

226. Dr. Levitt also credibly explained that the U.S. had to consider the unintended
economic consequences when deciding on a designation, including effects on the

international oil economy, domestic effects on Iran such as starvation, and other pure

42
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 43 of 79

economic concerns in addition to the terrorism and national security components. Day 2
Tr. 127:12-25 (Levitt).

227. With Bank Markazi, as with Bank Melli and Bank Saderat, the U.S. increased
sanctions on Iran over time and eventually made the decision to designate Bank Markazi
for supporting terrorism. Day 2 Tr. 128:5-11 (Levitt).

228. Overall, this Court finds by evidence satisfactory to the court that Bank Markazi
provided material support to Hamas—in the form of financing—in the years leading up to
the October 1, 2015, attack.

229. As a result of this significant financial support, the Court also finds that Bank
Markazi’s degree of integration in Hamas’s terror policies is high.

(5) Bank Melli
(a) Bank Melli’s Ownership

230. Bank Melli’s name means “National Bank of Iran,” and it is Iran’s oldest and largest
commercial bank. Clawson Decl. §] 125-26.

231. Bank Melli was founded in 1928, and it was, in effect, Iran’s first central bank until
1959, shortly before Bank Markazi (Iran’s current central bank) was established. Clawson
Decl. § 126.

232. Bank Melli is “an entirely government-owned commercial bank,” and it is the
“largest commercial bank in Iran.” Day 2 Tr. 75:18-22 (Clawson).

233. Bank Markazi lists Bank Melli as a “commercial government owned bank.” Jd. at
q 132.

234. Bank Melli provides more banking services to the Iranian government than other

commercial banks. Day 2 Tr. 75:18-22 (Clawson). This is in part because the Central Bank

43
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 44 of 79

(Markazi) has limits on how much money it can lend to the government, so it will lend
money to Bank Melli which, in turn, will lend it to the government, so technically the banks
are following the laws. Day 2 Tr. 76:2-9 (Clawson).

235. Bank Melli’s website states that it has “a greater volume of the foreign exchange
operations, government banking services and a sizeable share of project and trade
financing ...making it the largest provider of finance for the country’s 5-year
development plans.” Clawson Decl. { 126.

236. Bank Melli is very active in international transactions and has an active presence
overseas. Clawson Decl. {| 127-28. It has 20 units (branches and subsidiaries) in foreign
countries, including England, Germany, France, Russia, the United Arab Emirates, Hong
Kong, Afghanistan, Azerbaijan, Oman, Iraq, and Bahrain. Jd. at | 128.

237. Because Bank Melli is the country’s largest bank, it is particularly subject to orders
from the government relating to the allocation of lending, which has limited its ability to
make a profit similar to what would be expected from such a large bank. Clawson Decl.
130.

238. Bank Melli’s most recently published annual report is its 2014-15 report, which
states that “the capital of Bank Melli Iran at the end of the fiscal year 2014-15 equaled to
IRR 99,065,600 million . . . all of which belong to the Government of the Islamic Republic
of Iran.” Day 2 Tr. 77:4-11 (Clawson); Clawson Decl. J 129, 131.

239. Dr. Clawson testified that “banks have stopped reporting their results in Iran
because they don’t want to acknowledge just how dreadful the results would be if they
were to follow what is supposed to be the guidelines in Iran”; therefore, the most recent

publication is the 2014—2015 annual report. Day 2 Tr. 77:21-25 (Clawson). Currently under

44
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 45 of 79

“Financial Reports” on Bank Melli’s website, the site says, “this page is under

construction.” Day 2 Tr. 77:1-4 (Clawson).

240. The Iranian government also directs Bank Melli to extend credit. Day 2 Tr. 77:12-
14 (Clawson).
241. In addition to the evidence presented in this case, the Court exercises its discretion

to take judicial notice under Federal Rule of Evidence 201(b)(2) of the factual findings in
the following cases holding that Bank Melli is an agency or instrumentality of Iran: Shoham
v. Islamic Republic of Iran, 922 F. Supp. 2d 44, 49 (D.D.C. 2013) (Lamberth, J.) (holding
that Bank Melli and Bank Saderat are agencies or instrumentalities of Iran in the context
of service of process); see also Bennett v. Islamic Republic of Iran, 825 F.3d 949, 957 (9th
Cir. 2016) (“It is undisputed that Bank Melli qualifies as an instrumentality of Iran under
the FSIA.”), abrogated on unrelated grounds by Rubin v. Islamic Republic of Iran, 138 S.
Ct. 816 (2018); Estate of Heiser v. Bank of Tokyo Mitsubishi UFJ, New York Branch, 919
F, Supp. 2d 411, 419 (S.D.N.Y. 2013) (holding, based on the testimony of Patrick Clawson,
that Bank Melli is an instrumentality of Iran under 28 U.S.C. § 1603(b)); Weinstein v. The
Islamic Republic of Iran, 624 F. Supp. 2d 272, 274 (E.D.N.Y. 2009) (“Melli concedes that
the Property is a ‘blocked asset’ under the [Terrorism Risk Insurance Act] and that Bank

Melli is an ‘agency or instrumentality’ of Iran.”).

242. Overall, the Court finds that the Iranian government owns and controls the majority
of Bank Melli.
243. The Court also finds that Bank Melli’s core functions are predominantly

commercial, rather than governmental.

45
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 46 of 79

(b) Bank Melli’s Support for Hamas

244. In 2018, the U.S. Treasury Department designated Bank Melli pursuant to E.O.
13224 “for assisting in, sponsoring, or providing financial, material, or technological
support for, or financial or other services to or in support of, the IRGC-QF,” announcing
that “[a]s of 2018, the equivalent of billions of dollars in funds have flowed through IRGC-
QF-controlled accounts at Bank Melli,” “Bank Melli has acted as a conduit for payments
to the IRGC-QF,” and “[t]he IRGC-QF has used Bank Melli to dispense funds to Iraqi Shia
militant groups.” Clawson Decl. { 138.

245. The same announcement from the Treasury Department stated that “[s]ince the
mid-2000s, Bank Melli has increasingly provided services to Iranian Military-related
entities as they became further involved in all aspects of the Iranian economy.” /d. at { 139.

246. Bank Melli was first designated on October 25, 2007, under E.O. 13382, which
relates to Weapons of Mass Destruction (WMD) proliferation activities. Clawson Decl. {f
134-135; Levitt Decl. 33. In a press release on that same day, the Treasury Department
discussed how Bank Melli provides banking services to the IRGC and the Qods Force and
how, from 2002 to 2006, Bank Melli was used to send at least $100 million to the Qods
Force. Clawson Decl. { 134.

247, That press release also discussed how Bank Melli would employ “deceptive
banking practices to obscure its involvement from the international banking system. For
example, Bank Melli has requested that its name be removed from financial transactions.”
Td.

248. A State Department cable from March 2008 further discussed how Bank Melli (and

Bank Markazi) provide crucial banking services to the IRGC-QF, which leads Iranian

46
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 47 of 79

support for Hamas. Additionally, entities owned or controlled by the IRGC or IRGC-QF
use Bank Melli “for a variety of financial services.” Jd. at § 136.

249. Dr. Levitt credibly explained this designation as an “A-B-C continuum [where]
Bank Melli provides significant funding to the IRGC and the Qods Force. The Qods Force
is designated under a terrorism authority because the Qods Force is supporting Hamas and
other groups.” Day 2 Tr. 123:16-21 (Levitt).

250. Dr. Clawson and Dr. Levitt both explained why the Treasury Department first
designated Bank Melli under E.O. 13382 for WMD proliferation, and not E.O. 13224 for
terrorism. Day 2 Tr. 78:1-8 (Clawson); Clawson Decl. J] 137-38; Day 2 Tr. 121:1-122:3
(Levitt).

251. Dr. Levitt first discussed how a proliferation designation was more likely to build
diplomatic support for sanctions programs in the international community, particularly in
Europe. Day 2 Tr. 121:1-3 (Levitt). European governments are more motivated by WMD
issues than they are by issues of terror groups fighting against Israel. Day 2 Tr. 121:3-20
(Levitt).

252. Dr. Levitt explained that the designation of Bank Saderat was different because the
Treasury was able to show that the Saderat branch in London was involved in sending
money to terrorist organizations, “so there was a unique European hook” that allowed the
Treasury Department to use the terrorism designation. Day 2 Tr. 121:20-25 (Levitt).

253. Dr. Clawson similarly discussed how this WMD designation was an attempt to
persuade other countries to get on board with the sanctions. Clawson Decl. | 137. Also,
many European governments were reluctant to designate another country’s military as a

terrorist organization. Jd.

47
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 48 of 79

254. As a result, the Joint Comprehensive Plan of Action (JCPOA), also known as the
“Tran nuclear deal,” lead to the most restrictive designations on Bank Melli to be lifted. Jd.
However, after the United States withdrew from the JCPOA, the Treasury Department
designated Bank Melli for its support for terrorism under E.O. 13224. Day 2 Tr. 78:1-8
(Clawson).

255. Bank Melli has also provided banking services to the Imam Khomeini Relief
Committee (IKRC); specifically, services allowing it to transfer money to Hamas and other
terrorist organizations. Clawson Decl. { 140.

256. The IKRC transferred various humanitarian aid to Gaza, and one of the “packages”
was transferred during June of 2015. Jd. at J 143.

257. This Court finds that the 2018 designation does not mean that Bank Melli only
began supporting terrorism in 2018.

258. In sum, this Court finds by evidence satisfactory to the Court that Bank Melli
provided material support to Hamas—in the form of financing—in the years leading up to
the October 1, 2015, attack.

259. As a result of this significant financial support, the Court also finds that Bank
Melli’s degree of integration in Hamas’s terror policies is high.

(6) Bank Saderat
(a) Bank Saderat’s Ownership

260. Bank Saderat is a commercial bank that, as of 2013, had approximately 3,200

branches worldwide, and a capital of IRR 57800 billion (USD 4.7 billion). Day 2 Tr. 83:11;

Clawson Decl. 7 149.

48
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 49 of 79

261. Dr. Clawson described how Saderat was “privatized” in the years after 2007, but
this privatization left the government with “great control over the entities concerned.” Day
2 Tr. 66:4-66:12, 79:9-82:8 (Clawson); Clawson Decl. {ff 147-162.

262. The most recent annual report available for Bank Saderat is 2013-2014, and it
discloses that the Iranian government owns 22.7% of Bank Saderat’s shares, and 40% of
Bank Saderat’s shares are owned by “Provincial Investment Companies.” Day 2 Tr. 9:17-
80:1 (Clawson); Clawson Decl. { 149.

263. The 40% owned by Provincial Investment Companies are considered “justice
shares” and were “set up as part of the so-called privatization of Bank Saderat, and they
are to hold the shares on behalf of the poor and on behalf of the workers of Bank Saderat.
But no individual has those shares, they’re in the hands of the succession companies.” Day
2 Tr. 80:2-7 (Clawson); Clawson Decl. { 151.

264. Each province technically has its own investment company, but the finance
ministry completely controls them. Day 2 Tr. 80:8-12 (Clawson). These shares are not
controlled by these Provincial Investment Companies; they are held by the Privatization
Organization (IPO). Clawson Decl. { 153.

265. The IPO is a government entity that is 100% state-owned. Clawson Decl. § 154. On
April 26, 2016, the counselor to the head of the IPO described plans to transfer the justice
shares to the beneficiaries by March 21, 2017, but he made it clear that the IPO currently
still held the shares. /d. at 4153.

266. The website of the Justice Shares Information Center confirms that they continue
to own 40% of Bank Saderat, which shows that the shares still have not been distributed.

Id. at (158.

49
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 50 of 79

267. In April 2020, Supreme Leader Khamenei said that “we ought to start distributing
these things” but nothing has happened since that statement. Day 2 Tr. 80:21-81:1
(Clawson).

268. The fear in distributing these shares is that the beneficiaries will turn around and
sell the shares, which could drive the prices down. Day 2 Tr. 80:14-22 (Clawson).

269. As a result, 22.7% of Bank Saderat’s shares are directly owned by the government,
and the 40% that are “justice shares” are directly controlled by the government, leaving the
Iranian government with control over at least 62.7% of Bank Saderat’s shares. Day 2 Tr.
81:8-18 (Clawson).

270. Dr. Clawson also credibly explained that more shares are likely held by the
government, because 5% of shares are held by the pension plan. Here, the management
committee has complete discretion over the pension plan, and the management committee
is entirely government appointed. Day 2 Tr. 81:10-18 (Clawson).

271. The Iranian government also appoints the bank managers and “decides their
structures and makes all the other key decisions they must respect” with regard to Bank
Saderat. Day 2 Tr. 81:19-82:8 (Clawson); Clawson Decl. § 148.

272. In addition to the evidence presented in this case, the Court exercises its discretion
to take judicial notice under Federal Rule of Evidence 201(b)(2) of the factual findings in
its prior decision, Shoham v. Islamic Republic of Iran, 922 F. Supp. 2d 44, 49 (D.D.C.
2013) (Lamberth, J.), holding that Bank Saderat is an agency or instrumentality of Iran in
the context of service of process.

273. Overall, the Court finds that the Iranian government owns and controls the majority

of Bank Saderat.

50
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 51 of 79

274. The Court also finds that Bank Saderat’s functions are predominantly commercial,
rather than governmental.

(b) Bank Saderat’s Support for Hamas

275. Dr. Clawson and Dr. Levitt credibly testified that Bank Saderat provided material
support to Hamas in the time leading up to the October 1, 2015 attack. Day 2 Tr. 66:9-
66:12, 82:9-83:18 (Clawson); Clawson Decl. §{{ 163-166; Day 2 Tr. 114:10-15, 115:24-
120:8 (Levitt); Levitt Decl. 33.

276. The U.S. government has made strides to tighten restrictions on Bank Saderat, and
in a September 8, 2006 press release, the Treasury Department stated, “[T]he bank is used
by the Government of Iran to transfer money to terrorist organizations,
including ... Hamas.” Clawson Decl. 4 163.

277. In the same 2006 press release, the Treasury Department announced that Bank
Saderat was no longer able to participate in any transfers involving U.S. banks, including
U-turn transactions. Jd. Iran does not have access to the U.S. financial system, but U-turn
transactions created a legal exception allowing “Iran to dollarize transactions for the
international oil economy through a third-party non-Jranian non-American bank.” Day 2
Tr. 116:26-117:10 (Levitt); Levitt Decl. 33; Clawson Decl. § 163. The United States
created this exception to make sure the international oil economy remained dollarized and
to punish the Iranian government without punishing the entire Iranian population. Day 2
Tr. 116:16-23 (Levitt).

278. Bank Saderat’s behavior did not change, so in 2007, the Treasury Department
designated Bank Saderat under Executive Order 13224, the counterterrorism executive

order. Day 2 Tr. 118:1-12 (Levitt). The Treasury Department noted that in as early as 2005,

51
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 52 of 79

Hamas had substantial assets deposited in Bank Saderat and that, in 2006, Bank Saderat
had transferred several million dollars to Hamas. Levitt Decl. 33. Hezbollah has also used
Bank Saderat to send money to support Hamas activities, “including millions of dollars on
occasion.” Id.

279. In October 2007, the Treasury Department designated Bank Saderat specifically for
its support for terror financing, and it is still designated today for its support of Hamas and
other terrorist organizations. Day 2 Tr. 118:13-17, 120:6-8 (Levitt).

280. Dr. Clawson also testified that Bank Saderat’s support for Hamas has likely
continued beyond 2013. Day 2 Tr. 83:14-18 (Clawson).

281. Additionally, a November 2013 joint report of the European Commission and the
U.S. Treasury explained that Bank Saderat has been used by the Government of Iran to
channel funds to Hamas. Day 2 Tr. 83:8-15 (Clawson); Clawson Decl. ¥ 165.

282. Overall, the Court finds by evidence satisfactory to the Court that Bank Saderat
provided material support to Hamas—in the form of financing—in the years leading up to
the October 1, 2015 attack.

283. As a result of this significant financial support, the Court also finds that Bank
Saderat’s degree of integration in Hamas’s terror policies is high.

(7) Syria

284. Dr. Levitt credibly testified that Syria, a foreign state, has provided Hamas with
support in the form of a safe haven for years before the Attack, which facilitated Hamas’s
fundraising, arms smuggling, and training. Even though Syria’s support for Hamas largely

ceased in 2012 during the Civil War, Syria’s decades of support enabled Hamas to be the

52
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 53 of 79

kind of sophisticated terror organization needed to carry out the attack on the Henkins. Day
2 Tr. 98:20-104:15 (Levitt).

285. In 1979, the United States Secretary of State designated Syria as a state sponsor of
terror because of its support for Hamas and other terrorist groups, and Syria still remains
listed as a state sponsor of terror. Levitt Decl. 34 (citing “State Sponsors of Terrorism,”
U.S. Dep’t of State, https://www.state.gov/state-sponsors-of-terrorism/).

286. Since at least as early as 2000 and as recently as 2011, the U.S. State Department’s
Patterns on Global Terrorism report, now called the Country Reports on Terrorism, has
recognized Syria’s support for Hamas. Levitt Decl. 34; U.S. Dep’t of State, Country
Reports on Terrorism 2011, https://2009-2017.state.gov/j/ct/rls/crt/2011/195547.htm.

287. Additionally, in the 2000 Patterns on Global Terrorism report, the State
Department recognized that “the Syrian Government allowed Hamas to open a new main
office in Damascus.” Levitt Decl. 34 (citing “Overview of State-Sponsored Terrorism,
Patterns of Global Terrorism: 2000,” U.S. Department of State, accessed July 25, 2019,
https://2009-2017.state.gov/j/ct/rls/crt/2000/2441.htm.).

288. In 2003, Congress passed the Syria Accountability and Lebanese Sovereignty
Restoration Act of 2003, which specifically found that Syria was supporting terrorists by
allowing Hamas to maintain offices, training camps, and other facilities in Syria and to
receive supplies from Iran through Syria. Levitt Decl. 34-35.

289. Syria served as Hamas’s safe haven that enabled Hamas operatives to plan and
facilitate terrorist acts without having to “look over [their] shoulder, [which] is really

important for terrorists.” Day 2 Tr. 101:3-7 (Levitt).

53
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 54 of 79

290. In 1999, Hamas leaders were kicked out of Jordan and moved to Damascus, where
the Hamas headquarters was based openly until the Syrian Civil War. Day 2 Tr. 99:21-
100:7 (Levitt).

291. The State Department’s 2006 Country Reports found that Hamas kept a group of
leaders in Syria to conduct diplomatic fundraising and arms smuggling and, in 2009, the
report noted multiple meetings between Hamas leaders and the Syrian government,
including President Bashar al-Assad. Day 2 Tr. 100:8-101:18 (Levitt).

292. Several senior Hamas leaders were using the safe haven of the Damascus
headquarters to finance, plan, and oversee attacks in the Gaza Strip, West Bank, and Israel.
Day 2 Tr. 100:14-18 (Levitt). Khalid Mishal, Mousa Abu Marzouk, and Imad al-Alami
were all U.S.-designated terrorists and Hamas leaders who oversaw large-scale bombings
and assassinations from the Damascus headquarters. Day 2 Tr. 101:19-102:13 (Levitt).

293. Additionally, some of these leaders, such as Imad al-Alami, were collecting funds
from abroad in personal accounts and funneling that money from Syria to Hamas in the
West Bank and Gaza Strip. Day 2 Tr. 101:19—103:14 (Levitt).

294, Further, the Israeli foreign ministry issued a 2002 report finding that in the second
half of 2001 alone, “more than 20 Hamas operatives were arrested after being spotted and
recruited by Hamas members outside of the Hamas headquarters in Damascus.” Day 2 Tr.
103:15-24 (Levitt). These Hamas operatives were mostly recruited from Arab universities
and sent to Syria for terrorist training—including training in kidnapping, explosives, and
other tactics—before being sent ultimately to the West Bank or Gaza to carry out attacks.

Day 2 Tr. 103:25-104:15 (Levitt).

54
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 55 of 79

295. In the early 2000s, many of the deadliest Hamas attacks were linked to Damascus.
Levitt Decl. 41.

296. For years, funding for Hamas operations flowed out of the headquarters in
Damascus and, in July 2011, Israeli officials arrested Ayman al-Adam, a Hamas operative
who delivered money from Syria to a Hamas cell in the West Bank. Levitt Decl. 41.

297. The Syrian government has also publicly expressed support for Hamas. In a 2002
article in the newspaper A/ Majd, the Syrian President Assad said that he did not want to
suppress demonstrations in Syria, expressing support for the Intifada. Levitt Decl. 35.
Similarly, that same year, the then-Vice President of Syria told Radio Tehran that Syria has
“given everything to the Intifada.” Jd. In 2008, Syria’s Minister of Expatriates stated that
Syria would not abandon Hamas, despite a possible Israeli-Syrian détente. Id. at 35-36.

298. Syria’s support for Hamas essentially ceased in 2012 due to the Syrian Civil War,
although Dr. Levitt testified that “some examples of Syrian support for Hamas continued
after that.” Day 2 Tr. 99:4-7 (Levitt).

299. Hamas ultimately broke ties with Syria in 2012 because the Syrian President Bashar
al-Assad, who is Alawite, engaged in a sectarian civil war against Syrian civilians, who are
majority Sunni, and Hamas is a Sunni organization. Day 2 Tr. 57:16-58:25 (Clawson);
104:23-105:13 (Levitt).

300. Syria’s decades of support contributed to Hamas’s ability to carry out the Attack.
Dr. Levitt explained that “Hamas would not have been the organization it was on October
1, 2015, with the capability, the intelligence, the training, the skill set, the funding—the
organization to carry out an attack like this one were it not for the decades long state

sponsorship it enjoyed from Syria.” Day 2 Tr. 99:8-19 (Levitt).

55
302.

304.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 56 of 79

Based on material and public support that Syria has given to Hamas, the Court finds

that Syria’s degree of integration in Hamas’s terror policies is high.
In addition to the evidence presented in this case, the Court exercises its discretion
to take judicial notice under Federal Rule of Evidence 201(b)(2) of the findings in the
following cases from this Court that Syria provided material support in connection with
Hamas attacks that occurred after 2012: Force v. Islamic Republic of Iran, 464 F. Supp. 3d
323, 367-68 (D.D.C. 2020) (holding that Syria provided material support to Hamas in
connection with seven separate terrorist attacks that took place in Israel between March 6,
2008, and March 8, 2016); Braun v. Islamic Republic of Iran, 228 F. Supp. 3d 64, 71-72
(D.D.C. 2017), (October 22, 2014 Hamas attack); Estate of Steinberg v. Islamic Republic
of lran, No. 17-CV-1910, 2019 WL 6117722, at *2, *4 (D.D.C. Nov. 18, 2019) (Lamberth,
J.) July 14, 2014, Hamas attack).

This Court finds by evidence satisfactory to the Court that Syria provided material
support to Hamas for years, including the time leading up to and before the attack against
the Henkins.

The Henkin Family Plaintiffs Have Each Suffered Severe Emotional Injury
Additionally, in Case 1184, the Court received a declaration from Dr. Strous which
discussed the emotional injury of Eitam, Na’ama, and the four children. The Court agrees
that Dr. Strous’s methods are reliable, that he is a qualified expert in his field, and that his
declaration is relevant to the issues in this case. Accordingly, the Court will admit his

declaration under Federal Rule of Evidence 702.°

 

® The Court qualifies Dr. Strous as an expert for the purposes of assessing the emotional injuries of the Henkin

family because Dr. Strous’s specialized knowledge would help the trier of fact understand that evidence and
determine facts in issue, Dr. Strous’s declaration is based on sufficient facts or data, is the product of reliable

56
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 57 of 79

305, Eitam Henkin
306. Dr. Strous prepared a psychiatric diagnostic report on Eitam Henkin.
307. Dr. Strous concluded that as a result of being shot, fearing for his wife and

children’s safety, and ultimately being shot again, Eitam likely endured “extreme
emotional distress, pain, and suffering in the final moments of his life prior to his untimely
death.” Ex. 6 at Ex. D. at 7-8.

308. The Court finds that Eitam suffered severe emotional injury and physical injuries
that culminated in his death.
(1) Na’ama Henkin

309. Dr. Strous prepared a psychiatric diagnostic report on Na’ama Henkin.

310. Dr. Strous used information from Na’ama’s family, his years of experience, and his
study of the relevant medical literature to reach his conclusions.

311. Dr. Strous concluded that Mrs. Henkin “witnessing her husband being shot several
times at close range, with the knowledge that this would kill him, would clearly have
caused Mrs. Henkin extreme and most terrifying emotional distress.” Ex. 6 at Ex. C. at 4.

312. He further concluded that she likely lived for at least two minutes in intense
emotional traumatic distress from the time when her family’s car was first shot at, to her
ultimately being shot and killed because she witnessed her husband’s murder and feared
that her children would also be shot. Jd.

313. Additionally, it is likely that she was experiencing shock and distress the few

seconds after she was shot, before she died. Jd.

 

principles and methods, and those principles and methods have been reliably applied to the facts of this case. See
Fed. R. Evid. 702 (a)-(d).

57
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 58 of 79

314. The Court finds that Na’ama suffered severe emotional injury and physical injuries
that culminated in her own death.
(2) The Four Henkin Children

315. Dr. Strous prepared psychiatric diagnostic reports on the four minor Henkin
children which Plaintiffs have filed under seal.

316. Dr. Strous’s diagnostic reports on the children are based on an interview with their
maternal grandfather (who together with his wife are the children’s legal guardians), an
interview with their paternal grandmother (Mrs. Chana Henkin), a review of their mental
health records (all four children had mental health treatment in the last five years), and
additional materials in this case, including the complaint, indictments of the terrorists, and
the police report for the attack.

317. Dr. Strous did not interview the children because he, in consultation with the
children’s maternal grandparents (their legal guardians), determined that speaking with the
children about the trauma of the attack might cause the children further psychological
harm.

318. Based on the information available to him, Dr. Strous has credibly determined that
he is able to render a diagnostic opinion to a reasonable degree of medical certainty without
interviewing the children.

319. For each of the Henkin children, Dr. Strous concludes, to a reasonable degree of
medical certainty, that each child has suffered significant psychological effects from the
Attack. The psychological symptoms vary across each child, but those with symptoms
include flashbacks, post-traumatic symptoms, anxiety, depression, grief, irritability,

difficulty falling asleep, and difficulty socializing. Ex. 6 at Ex. B (filed under seal).

58
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 59 of 79

320. The Court finds that each of the four Henkin children suffered severe emotional
injury and physical injuries.
(3) Rabbi Judah Herzl Henkin

321, Judah Henkin was Eitam Henkin’s father, but he has since passed away. Judah
Henkin Decl. { 3.

322. Following the death of Eitam, Judah and his wife would see Ilana Goldberg, who
specializes in Post-Traumatic Stress Disorder (PTSD), and they would go to family group
counseling sessions with Dr. Naomi Baum. Id. at [{ 8-9.

323. Ms. Goldberg diagnosed Judah with PTSD, and Judah describes that after Eitam’s
death, he suffered unbearable pain and sadness which made it harder for him to go on with
his daily life. Jd. at Ex. 1, Jj 18-19.

324. Judah was at home in Israel when he found out about the attack. Jacob Bechor-
Shalom Henkin Decl. { 6.

325. This Court finds that Judah Henkin suffered severe emotional injury and physical
injuries as a result of his son’s death.

(4) Anne Chana Henkin

326. Anne Chana Henkin is Eitam Henkin’s mother. Anne Chana Henkin Decl. { 3.

327. Following the death of Eitam, Anne and her husband would see Ilana Goldberg,
who specializes in Post-Traumatic Stress Disorder (PTSD), and they would go to group
counseling sessions with Dr. Naomi Baum. Jd. at {J 22-24.

328. Anne is now in immense pain after the death of her youngest son, has developed
severe sleeping difficulties, relives pictures of the attack in her mind, and worries about

how to help Eitam’s children recover. Jd. at § 15.

59
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 60 of 79

329. Anne was at home in Israel when she found out about the attack. Jacob Bechor-

Shalom Henkin Decl. ] 6.

330. This Court finds that Anne Henkin suffered severe emotional injury and physical

injuries as a result of her son’s death.

(5) Aderet Rivka Henkin

331. Aderet Rivka Henkin is Eitam Henkin’s sister. Aderet Henkin Decl. { 3.
332. Aderet also participated in group counseling with Dr. Naomi Baum. Jd. at 22.
333. Following Eitam’s death, Aderet has become anxious, experiences extreme stress,

constantly fears for her safety and the safety of her children, and is in a continual state of
grieving. Id. at FJ 8-9, 20

334. ' This Court finds that Aderet Henkin suffered severe emotional injury and physical
injuries as a result of her brother’s death.
(6) Eliashir Elijah Henkin

335. Eliashir Elijah “Eliyahyu” Henkin, is Eitam Henkin’s brother. Eliashir Elijah
Henkin Decl. { 3.

336. Eliyahu also participated in group counseling with Dr. Naomi Baum. Jd. at { 17.

337. Eliyahu was in Israel when he found out about the attack and had to identify Eitam’s
body after the shooting. Jd. at J 7.

338. Following Eitam’s death, Eliyahu has difficulty finding energy to do his job as a
weightlifting coach or pursue his hobbies such as weightlifting, tai chi, martial arts, hiking,
writing, directing videos, and cooking. Jd. at § 12. These struggles have caused him

financial hardship and frustration. Jd.

60
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 61 of 79

339, This Court finds that Eliyahu Henkin suffered severe emotional injury and physical
injuries as a result of his brother’s death.
(7) Jacob (Bechor Shalom) Henkin

340. Jacob (Bechor Shalom) Henkin is Eitam Henkin’s brother. Jacob Bechor-Shalom
Henkin Decl. {[ 3.

341. Jacob also participated in group counseling with Dr. Naomi Baum. Jd. at { 28.

342. The death of Eitam has affected Jacob’s job as a network administrator because he
is only about to work at 40-50% of the hours at his job so he can spend more time taking
care of his family, particularly his parents. Jd. at [{ 15-16.

343. Jacob suffers from severe anxiety and fear, has withdrawn from relationships due
to the combined grief and stress of his brother’s death, and his health has been affected
because he does not exercise as regularly as he used to. /d. at 19-27. Jacob also endures
extreme mental anguish, physical weakness, and loss of the affection and companionship
of his brother. Jd. at 4 30.

344. Jacob was in Israel at home with his parents when he found out about the attack on
Eitam. Id. at 4 6.

345, This Court finds that Jacob Henkin suffered severe emotional injury and physical
injuries as a result of his brother’s death.

(8) Joseph Gil Henkin
346. Joseph Gil “Yagil” Henkin, is Eitam Henkin’s brother. Joseph Gil Henkin Decl.

94.

347. Yagil also participated in group counseling with Dr. Naomi Baum. Jd. at { 26.

61
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 62 of 79

348. Yagil suffered grief, fear, mental anguish, emotional distress, and general physical
and mental weakness stemming from Eitam’s death.

349, Yagil was at a concert when his mother tried to call him to alert him of his brother’s
death. Jd. at 5.

350. This Court finds that Yagil Henkin suffered severe emotional injury and physical
injuries as a result of his brother’s death.
(9) Taama Freida (Henkin) Yaakovson

351. Taama Freida (Henkin) Yaakovson is Eitam Henkin’s sister. Taama Freida
(Henkin) Yaakovson Decl. { 3.

352. Taama also participated in group counseling with Dr. Naomi Baum. Jd. § 23.

353. Following Eitam’s death, Taama experiences great sadness causing her to not be
available for her children, and she has lost interest in many activities that she once enjoyed.
Id. at | 18.

354. Taama is no longer able to engage in certain functions at the high school she works
at because they remind her of her brother’s death. Jd. at § 21.

355. Taama was at the school she teaches at when she found out about the attack. Jd. at
q 4.

356. This Court finds that Taama (Henkin) Yaakovson suffered severe emotional injury

and physical injuries as a result of her brother’s death.

62
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 63 of 79

Conclusions of Law

Choice of Law

1.

To the extent Plaintiffs in either Case 1273 or Case 1184 have asserted claims that do not
arise out of § 1605A(c), Israeli law governs such non-§ 1605A(c) claims. See Mem. Op.

9-16,

Subject-Matter Jurisdiction

(a) 1273 Case

(i) Judah Herzl Henkin

2. Judah asserted a claim against Defendants Iran and Syria under 28 U.S.C. § 1605A(c)(1)

as a national of the United States at the time of the terror attack. Section 1605A(c)(1)
creates a private right of action, stating that “a foreign state that is or was a state sponsor
of terrorism... shall be liable to a national of the United States” for actions of wrongful
death and personal injury arising out of extrajudicial killings or hostage takings. See
Compl. 3, ECF No. 1; see also supra Finding of Fact { 11. The Court has subject-matter
jurisdiction over this claim under the Foreign Sovereign Immunities Act (“FSIA”)
Terrorism Exception clause. See 28 U.S.C. §§ 1605A(a)(2)(A)@(D, and (A)(ii)(1); see
also Mem. Op. 28-29.
(ii) Anne Chana Henkin

Anne asserted a claim against Defendants Iran and Syria under § 1605A(c)(1) as a national
of the United States at the time of the terror attack. See Compl. 3, ECF No. 1; see also
supra Finding of Fact J 11. The Court has subject-matter jurisdiction over this claim under
the FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)G@)(D, and (A)(ii)(D; see also

Mem. Op. 28-29.

63
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 64 of 79

(iii) Aderet Rivka Henkin
. Aderet asserted a claim against Defendants Iran and Syria under § 1605A(c)(1) as a
national of the United States at the time of the terror attack. See Compl. 3, ECF No. 1; See
supra Findings of Fact J 11. The Court has subject-matter jurisdiction over this claim under
the FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)(G)(ID, and (A)(11)(D; see also
Mem. Op. 28-29.

(iv) Eliashir Elijah Henkin
. Eliashir asserted a claim against Defendants Iran and Syria under § 1605A(c)(1). See
Compl. 3, ECF No. 1; See supra Findings of Fact § 11. The Court has subject-matter
jurisdiction over this claim under the FSIA Terrorism Exception clause. See
§§ 1605A(a)(2)(A)@)D, and (A)ii)(D; see also Mem. Op. 28-29.

(v) Jacob (Bechor Shalom) Henkin
. Jacob asserted a claim against Defendants Iran and Syria under § 1605A(c)(1) as a national
of the United States at the time of the terror attack. See Compl. 3, ECF No. 1; See supra
Findings of Fact J 11. The Court has subject-matter jurisdiction over this claim under the
FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)@)UD, and (A)Gi)(D; see also
Mem. Op. 28-29.

(vi) Joseph Gil Henkin
. Joseph asserted a claim against Defendants Iran and Syria under § 1605A(c)(1) as a
national of the United States at the time of the terror attack. See Compl. 3, ECF No. 1; See
supra Findings of Fact { 11. The Court has subject-matter jurisdiction over this claim under
the FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)()(ID, and (A)(ii)(1); see also

Mem. Op. 28-29.

64
8.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 65 of 79

(vii) Taama Freida (Henkin) Yaakovson
Taama asserted a claim against Defendants Iran and Syria under § 1605A(c)(1) as a
national of the United States at the time of the terror attack. See Compl. 3, ECF No. 1; See
supra Findings of Fact J 11. The Court has subject-matter jurisdiction over this claim under
the FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)()CD, and (A)(ii)(D); see also

Mem. Op. 28-29.

(b) 1184 Case

9.

10.

(i) Eitam Henkin
The Estate of Eitam asserted claims against Defendants Iran, the IRGC, the MOIS, Bank
Markazi, Bank Melli, Bank Saderat, and Syria under § 1605A(c)(4) as the legal
representative of a national of the United States at the time of the terror attack. See Compl.
30-38, ECF No. 1; See supra Findings of Fact § 10. The Estate of Eitam also asserted
claims under Israeli law. See Compl. 30~38, ECF No. 1; See supra Findings of Fact ¥ 13.
The Court has subject-matter jurisdiction over these claims under the FSIA Terrorism
Exception clause. See §§ 1605A(a)(2)(A)@)(ID, and (A)(Gi)(1); see also Mem. Op. 29-33.

(ii) Na’ama Henkin
The Estate of Na’ama asserted a claim against Defendants Iran, the IRGC, the MOIS, Bank
Markazi, Bank Melli, Bank Saderat, and Syria under Israeli law. See Compl. 30-38, ECF
No. 1; See supra Findings of Fact § 12. The Court has subject-matter jurisdiction over this
claim under the FSIA Terrorism Exception clause. See §§ 1605A(a)(2)(A)@)UD, and

(A)(1)(D; see also Mem. Op. 29-33.

65
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 66 of 79

(iii) The Four Henkin Children

11. The four minor Henkin children asserted claims against Defendants Iran, the IRGC, the
MOIS, Bank Markazi, Bank Melli, Bank Saderat, and Syria under Israeli law. See Compl.
30-38, ECF No. 1; See supra Findings of Fact § 12. The Court has subject-matter
jurisdiction over these claims under the FSIA Terrorism Exception clause. See
§§ 1605 A(a)(2)(A) GID, and (A)Gi)(D; see also Mem. Op. 29-33.

Personal Jurisdiction

12. The Court has personal jurisdiction over all Defendants from cases 1273 and 1184 under
28 U.S.C. § 1330(b), which states that “personal jurisdiction over a foreign state shall exist
as to every claim for relief over which the district courts have [subject-matter] jurisdiction
under subsection (a) where service has been made under section 1608 of this title.” Thus,
1330(b) establishes these two requirements: (1) The Court must have subject-matter
jurisdiction over the Plaintiff’s claims, and (2) each Defendant must be properly served.
The Court has already explained why it has subject-matter jurisdiction over all the claims
brought by all the Plaintiffs in both civil actions. See supra Conclusions of Law §§ 2-11;
see also Mem. Op. 27-33. Additionally, for the reasons explained below, the Plaintiffs
properly served each of the named Defendants. See infra 4 13-54.

(a) 1273 Case
(i) Iran

13. Iran is a ‘foreign state’ under § 1608(a); therefore, service of process can be properly made
under § 1608(a). See supra Findings of Fact J 150. The Court has personal jurisdiction over

Iran under § 1330(b) because Plaintiffs properly served Iran.

66
14.

15.

16.

‘17,

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 67 of 79

Under § 1608(a)(1), service of process can be made “by delivery of a copy of the summons
and complaint in accordance with any special arrangement for service between plaintiff
and the foreign state or political subdivision.” Here, Iran and the United States did not have
a special arrangement.

If no special arrangement exists, § 1608(a)(2) states that service can be made by “delivery
of a copy of the summons and complaint in accordance with an applicable international
convention on service of judicial documents.” Iran has also not agreed to any applicable
international convention on service of process.

Since service of process was not possible under § 1608(a)(1) or § 1608(a)(2), the Plaintiffs
attempted service under § 1608(a)(3). Section 1608(a)(3) states that service can be made
“by sending a copy of the summons and complaint and a notice of suit, together with a
translation of each into the official language of the foreign state, by any form of mail
requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the
head of the ministry of foreign affairs of the foreign state concerned.” On August 8, 2018,
Plaintiffs filed an affidavit requesting foreign mailing services. Affidavit, ECF No. 6. On
August 18, 2018, the Clerk then certified that she had mailed a copy of the summons and
complaint, with a translation of each. Certification, ECF No. 10. However, service on Iran
was not achieved by means pursuant to § 1608(a)(3). Affidavit, ECF No. 11.

Having exhausted their options, Plaintiffs requested diplomatic assistance pursuant to
§ 1608(a)(4) on September 18, 2018. Affidavit, ECF No. 11. Section 1608(a)(4) states that
if “service cannot be made within 30 days under paragraph (3), ... the Secretary [of State]
shall transmit one copy of the papers through diplomatic channels to the foreign state and

shall send to the clerk of the court a certified copy of the diplomatic note indicating when

67
18.

19.

20.

21.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 68 of 79

the papers were transmitted.” Plaintiffs officially served Iran through the diplomatic
assistance of Switzerland on December 19, 2018. Return of Service, ECF No. 14. The Clerk
then filed the return of service on the ECF system on February 6, 2016. Return of Service,
ECF No. 14. Finally, the Clerk entered default as to Iran on May 6, 2019. Entry of Default,
ECF No. 17.

(ii) Syria

Syria is a ‘foreign state’ under § 1608(a); therefore, service of process can be properly
made under § 1608(a). See supra Findings of Fact § 284. The Court has personal
jurisdiction over Syria under §§ 1330(b) because Plaintiffs properly served Syria.

Service of process under § 1608(a)(1) and (a)(2) were not viable options because Syria and
the United States did not have a prior arrangement, nor did Syria partake in an applicable
international convention.

The Plaintiffs then attempted service under § 1608(a)(3) on August 8, 2018, by filing an
affidavit requesting foreign mailing services. Affidavit, ECF No. 7. On August 18, 2018,
the Clerk certified that she had mailed a copy of the summons and complaint with a
translation of each. Certification, ECF No. 10. Plaintiffs attested that service via 1608(a)(3)
failed. Affidavit, ECF No. 11.

Having exhausted their options under § 1608(a)(1), (2), and (3), Plaintiffs requested
diplomatic assistance pursuant to § 1608(a)(4) on September 18, 2018. Affidavit, ECF No.
11. Plaintiffs officially served Syria through the diplomatic assistance of the Czech
Republic on January 22, 2019. Return of Service, ECF No. 15. The Clerk then filed the

return of service on the ECF system on March 12, 2019. Return of Service, ECF No. 15.

68
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 69 of 79

Finally, the Clerk entered default as to Syria on May 6, 2019. Entry of Default, ECF No.

18.

(b) 1184 Case

22.

23.

24.

25.

26.

(i) Tran

The Court has personal jurisdiction over Iran under § 1330(b) because Plaintiffs properly
served Iran.

Service of process under §§ 1608(a)(1) and (a)(2) were not viable options because Iran and
the United States did not have any special arrangements, nor did Iran partake in an
applicable international convention.

The Plaintiffs then attempted service under § 1608(a)(3) on May 20, 2019 by filing an
affidavit requesting foreign mailing services. Affidavit, ECF No. 5. On May 29, 2019, the
Clerk certified that she had mailed a copy of the summons and complaint with a translation
of each. Certification, ECF No. 8. The attempted service was returned unexecuted, and
proof was filed with the Court on July 31, 2019. Summons Returned, ECF No. 17.
Having exhausted their options under § 1608(a)(1), (2), and (3), Plaintiffs requested
diplomatic assistance pursuant to § 1608(a)(4) on July 31, 2019. Affidavit, ECF No. 18.
Plaintiffs officially served Iran through the diplomatic assistance of Switzerland on
September 23, 2019. Affidavit, ECF No. 28. The Clerk then filed the return of service on
the ECF system on October 31, 2019. Return of Service, ECF No. 31. Finally, the Clerk
entered default as to Iran on April 6, 2020. Entry of Default, ECF No. 38.

(ii) IRGC

The Court has personal jurisdiction over the IRGC under § 1330(b) because Plaintiffs

properly served the IRGC.

69
27.

28.

29.

30.

31.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 70 of 79

The IRGC is considered a political subdivision of Iran under § 1608(a) because its core
functions are inherently governmental. Holladay v. Islamic Republic of Iran, 406 F. Supp.
3d 55, 59 (D.D.C. 2019); see also Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d
148, 151-53 (D.C. Cir. 1994); see also Roder v. Islamic Republic of Iran, 333 F.3d 228,
234-35 (D.C. Cir. 2003); see also Findings of Fact J 182.

Service of process under §§ 1608(a)(1) and (a)(2) were not viable options because the
IRGC and the United States did not have a special arrangement, nor did the IRGC partake
in an applicable international convention.

The Plaintiffs then attempted service under § 1608(a)(3) on May 20, 2019 by filing an
affidavit requesting foreign mailing services. Affidavit, ECF No. 5. On May 29, 2019, the
Clerk certified that she mailed a copy of the summons and complaint with a translation of
each. Certification, ECF No. 8. The attempted service was returned unexecuted, and proof
was filed with the court on July 31, 2019. Summons Returned, ECF No. 17.

Having exhausted all options under § 1608(a)(1), (a)(2), and (a)(3), Plaintiffs requested
diplomatic assistance pursuant to § 1608(a)(4) on July 31, 2019. Affidavit, ECF No. 18.
Plaintiffs officially served the IRGC through the diplomatic assistance of Switzerland on
September 23, 2019. Affidavit, ECF No. 28. The Clerk then filed the return of service on
the ECF system on October 31, 2019. Return of Service, ECF No. 31. Finally, the Clerk
entered default as to the IRGC on April 6, 2020. Entry of Default, ECF No. 38.

(iii) MOIS

The Court has personal jurisdiction over the MOIS under § 1330(b) because Plaintiffs

properly served the MOIS.

70
32.

33.

34.

35.

36.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 71 of 79

The MOIS is a considered a political subdivision of Iran under § 1608(a) because its core
functions are inherently governmental. Holladay v. Islamic Republic of Iran, 406 F. Supp.
3d 55, 59 (D.D.C. 2019); see also Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d
148, 151-53 (D.C. Cir. 1994); see also Roder v. Islamic Republic of Iran, 333 F.3d 228,
234-35 (D.C. Cir. 2003); see also Findings of Fact ¥ 193.

Service of process under §§ 1608(a)(1) and (a)(2) were not viable options because the
MOIS and the United States did not have a special arrangement, nor did the MOIS partake
in an applicable international convention.

The Plaintiffs then attempted service under § 1608(a)(3) on May 20, 2019 by filing an
affidavit requesting foreign mailing services. Affidavit, ECF No. 5. On May 29, 2019, the
Clerk certified that she mailed a copy of the summons and complaint with a translation of
each. Certification, ECF No. 8. The attempted service was returned unexecuted, and proof
was filed with the court on July 31, 2019. Summons Returned, ECF No. 17.

After exhausting all options under § 1608(a)(1), (a)(2), and (a)(3), Plaintiffs requested
diplomatic assistance pursuant to § 1608(a)(4) on July 31, 2019. Affidavit, ECF No. 18.
Plaintiffs officially served the MOIS through the diplomatic assistance of Switzerland on
September 23, 2019. Affidavit, ECF No. 28. The Clerk then filed the return of service on
the ECF system on October 31, 2019. Return of Service, ECF No. 31. Finally, the Clerk
entered default as to the MOIS on April 6, 2020. Entry of Default, ECF No. 38.

(iv) Bank Markazi

The Court has personal jurisdiction over Bank Markazi under § 1330(b) because Plaintiffs
properly served Bank Markazi under § 1608(b)(3)(B). Section 1608(b) guides service of

process for agencies or instrumentalities of a foreign state.

71
37.

38.

39.

40.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 72 of 79

Bank Markazi is an agency or instrumentality of Iran because its core functions are
primarily commercial. In re Terrorist Attacks on Sept. 11, 2001, 2011 WL 13244047, at *7
(S.D.N.Y. Dec. 22, 2011); see also Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d
148, 151-53 (D.C. Cir. 1994); see also Findings of Fact J 208.

Since Bank Markazi is an agency or instrumentality of Iran, § 1608(b)(1) states that service
of process could be made “in accordance with any special arrangement for service between
the plaintiff and the agency or instrumentality.” Here, the United States did not have a
special arrangement with Bank Markazi.

If no special arrangement exists, § 1608(b)(2) states that service can be made “‘in
accordance with an applicable international convention[.]’” Here, Bank Markazi did not
participate in any applicable international conventions to guide service of process.

Since neither option was viable, Plaintiffs requested service via U.S. mail on Bank Markazi
pursuant to § 1608(b)(3)(B) on May 20, 2019. Affidavit, ECF No. 5. Section 1608(b)(3)(B)
states that if service cannot be made under (b)(1) or (b)(2), service may be made “by
delivery of a copy of the summons and complaint, together with a translation of each into
the official language of the foreign state—by any form of mail requiring a signed
receipt...” as long as it was reasonably calculated to give actual notice. Plaintiffs properly
served Bank Markazi on June 19, 2019, via USPS Registered Mail, which required a signed
receipt. Return of Service, ECF No. 14. Proof of service was filed on July 31, 2019. Return
of Service, ECF No. 14. Finally, the Clerk entered default as to Bank Markazi on April 6,

2020. ECF No. 36.

72
4].

42.

43.

44.

45.

46.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 73 of 79

(v) Bank Melli

The Court has personal jurisdiction over Bank Melli under § 1330(b) because Plaintiffs
properly served Bank Melli under § 1608(b)(3)(B).

Bank Melli is an agency or instrumentality of Iran because its core functions are primarily
commercial. See Bennett v. Islamic Republic of Iran, 825 F.3d 949, 954-57 (9th Cir. 2016);
see also Estate of Heiser v. Bank of Tokyo Mitsubishi UFJ, New York Branch, 919 F. Supp.
2d 411, 418-19 (S.D.N.Y. 2013); see also Findings of Fact § 243.

Since Bank Melli is an agency or instrumentality of Iran, § 1608(b)(1) states that service
of process can be made “in accordance with any special arrangement for service between
the plaintiff and the agency or instrumentality.” Here, the United States did not have a
special arrangement with Bank Melli.

If no special arrangement exists, § 1608(b)(2) states that service can be made “in
accordance with an applicable international convention[.]” Here, Bank Melli did not
participate in any applicable international conventions to guide service of process.

Since neither option was viable, Plaintiffs requested service via U.S. mail on Bank Melli
pursuant to § 1608(b)(3)(B) on May 20, 2019. Affidavit, ECF No. 5. Plaintiffs properly
served Bank Melli on June 20, 2019, via USPS Registered Mail, which required a signed
receipt. Return of Service, ECF No. 15. Proof of service was filed on July 31, 2019. Return
of Service, ECF No. 15. Finally, the Clerk entered default as to Bank Melli on April 6,
2020. ECF No. 37.

(vi) Bank Saderat

The Court has personal jurisdiction over Bank Saderat under § 1330(b) because Plaintiffs

properly served Bank Saderat under § 1608(b)(3)(B).

73
47.

48,

49.

50.

St.

52.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 74 of 79

Bank Saderat is an agency or instrumentality of Iran because its core functions are
primarily commercial. See Shoham v. Islamic Republic of Iran, 2017 WL 2399454, at *8
(D.D.C. June 1, 2017) (holding that Bank Saderat is an instrumentality of Iran), appeal
dismissed, 2019 WL 1270405 (D.C. Cir. Feb. 25, 2019); see also Findings of Fact 4 274.
Since Bank Saderat is an agency or instrumentality of Iran, § 1608(b)(1) states that service
of process can be made “in accordance with any special arrangement for service between
the plaintiff and the agency or instrumentality.” Here, the United States did not have a
special arrangement with Bank Saderat.

Subsequently, if no special arrangement exists, § 1608(b)(2) states that service can be made
“in accordance with an applicable international convention[.]” Here, Bank Saderat did not
participate in any applicable international conventions to guide service of process.

Since neither option was viable, Plaintiffs requested service via U.S. mail on Bank Saderat
pursuant to § 1608(b)(3)(B) on May 20, 2019. Affidavit, ECF No. 5. Plaintiffs properly
served Bank Saderat on June 19, 2019, via USPS Registered Mail, which required a signed
receipt. Return of Service, ECF No. 16. Proof of service was filed on July 31, 2019. Return
of Service, ECF No. 16. Finally, the Clerk entered default as to Bank Saderat on October
26, 2020, ECF No. 44.

(vii) Syria

The Court has personal jurisdiction over Syria under § 1330(b) because Plaintiffs properly
served Syria.

Service of process under §§ 1608(a)(1) and (a)(2) were not viable options because Syria
and the United States did not have a special arrangement, nor did Syria partake in an

applicable international convention.

74
53.

54.

Venue

55.

56.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 75 of 79

The Plaintiffs then attempted service under § 1608(a)(3) on June 11, 2019 by filing an
affidavit requesting foreign mailing services. Affidavit, ECF No. 9. On July 31, 2019, the
Clerk certified that she had mailed a copy of the summons and complaint with a translation
of each via DHL. Certification, ECF No. 20. The attempted service was returned
unexecuted on August 6, 2019, and proof was filed with the court September 9, 2019.
Summons Returned, ECF No. 24.

After exhausting all options under § 1608(a)(1), (2), and (3), Plaintiffs requested diplomatic
assistance pursuant to § 1608(a)(4) on September 9, 2019. Affidavit, ECF No. 25. Plaintiffs
officially served Syria through the diplomatic assistance of the Czech Republic on January
12, 2020. Return of Service, ECF No. 32. The Clerk then filed the return of service on the
ECF on January 13, 2020. Return of Service, ECF No. 32. Finally, the Clerk entered default

as to Syria on April 6, 2020. Entry of Default, ECF No. 39.

The United States District Court for the District of Columbia is the proper venue for the
foreign states and the political subdivisions under 28 U.S.C. § 1391(H(4). Section
1391(f)(4) states that “a civil action against a foreign state as defined in section 1603(a) of
this title may be brought in the United States District Court for the District of Columbia if
the action is brought against a foreign state or political subdivision thereof.” Iran and Syria
are both foreign states. See supra Conclusions of Law 4 13, 18. The IRGC and the MOIS
are both political subdivisions of foreign states. See supra Conclusions of Law 4 27, 32.

Venue is governed by § 1391(f)(3) for agencies and instrumentalities. Section § 1391(H(3)
states that venue may be brought “in any judicial district in which the agency or

instrumentality is licensed to do business or is doing business.” Bank Markazi, Bank Melli,

75
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 76 of 79

and Bank Saderat are all agencies or instrumentalities of Iran. See supra Conclusions of
Law {{ 37, 42, 47. Plaintiffs did not show that Bank Markazi is licensed to do or is doing
business in the District of Columbia. Plaintiffs also did not show that Bank Melli is licensed
to do or is doing business in the District of Columbia. Plaintiffs also did not show that Bank
Saderat is licensed to do or is doing business in the District of Columbia. However,
Defendants forfeited any objection to improper venue by defaulting. See Hoffman v. Blaski,
363 U.S. 335, 340-44 (1960); see also Mem. Op. 33-37. Thus, the District of Columbia is

a proper venue for all of the claims brought forth in both civil actions.

Liability

(a) 1273 Case

57.

58.

59.

Defendants Iran and Syria are jointly and severally liable to each of the Plaintiffs in Case
1273 under § 1605A(c).

First, Plaintiffs are all U.S. nationals and were at the time of the attack. See supra Findings
of Fact J 6-7. Second, all of the 1273 Plaintiffs suffered personal injury as a result of
Eitam Henkin’s death. See supra Findings of Fact J] 325, 331, 336, 342, 349, 355, 362.
And third, all of the named Defendants provided “material support or resources” to Hamas,
which resulted in the extrajudicial killing of Eitam Henkin. See supra Findings of Fact
168, 303.

The killing of Eitam Henkin was an extrajudicial killing because it was a “deliberated
killing not authorized by a previous judgment pronounced by a regularly constituted court
affording all the judicial guarantees which are recognized as indispensable by civilized

peoples.” Torture Victim Protection Act of 1991, Pub. L. No. 102—256, § 3(a), 106 Stat. 73.

76
60.

61.

62.

63.

64.

65.

66.

67.

Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 77 of 79

Thus, the Defendants are liable to Judah Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Anne Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Aderet Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Eliashir Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Jacob Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Joseph Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Defendants are also liable to Taama (Henkin) Yaakovson under § 1605A(c) for
compensatory and/or punitive damages in an amount to be determined by a Special Master
to be appointed hereafter.

By contrast, Defendants are not liable to the 1273 Plaintiffs under non-§ 1605A(c) claims

because the 1273 Plaintiffs did not assert Israeli law claims.

77
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 78 of 79

(b) 1184 Case

68.

69.

70.

71.

72.

73.

74.

Defendants Iran, the IRGC, the MOIS, Bank Markazi, Bank Saderat, Bank Melli, and Syria
are jointly and severally liable to Eitam Henkin under § 1605A(c) for compensatory and/or
punitive damages in an amount to be determined by a Special Master to be appointed
hereafter.

Eitam was a U.S. national, who was extrajudicially killed, which was a result of
Defendants’ material support for Hamas. See supra Findings of Fact JJ 4, 168, 181, 192,
228, 258, 282, 303.

Defendants are also liable to Eitam under Israeli-law theories of primary, secondary, and
vicarious liability for compensatory and/or punitive damages in an amount to be
determined by a Special Master to be appointed hereafter.

Defendants are primarily liable for committing their own tort of “Negligent Support of
Terrorism.” See Mem. Op. 17-18.

Defendants are secondarily liable to Eitam for aiding and abetting Hamas’s torts. Hamas
committed assault and negligent infliction of physical and emotional injuries against Eitam.
See Mem. Op. 18-19.

Finally, Defendants are vicariously liable to Eitam for the torts committed by their agents
(i.e., the Hamas terrorists). Hamas committed assault and negligent infliction of physical
and emotional injuries against Eitam. See Mem. Op. 19~20.

The Estate of Na’ama and the children cannot recover under § 1605A(c) because they are
not currently U.S. nationals and were not at the time of the attack. See supra Findings of

Fact ¥ 5.

78
Case 1:19-cv-01184-RCL Document 61 Filed 07/12/21 Page 79 of 79

75. Defendants—Iran, the IRGC, the MOIS, Bank Markazi, Bank Saderat, Bank Melli, and
Syria—are jointly and severally liable to Na’ama and the children under the Israeli-law
theories of primary, secondary, and vicarious liability for compensatory and/or punitive
damages in an amount to be determined by a Special Master to be appointed hereafter.

76. Similar to Eitam, Defendants are primarily liable to the Estate of Na’ama and the children
for “Negligent Support of Terrorism.” See Mem. Op. 17-18.

77. Defendants are secondarily liable to the Estate of Na’ama and the children for aiding and
abetting Hamas’s torts. The torts against Na’ama and the children are assault and negligent
infliction of physical and emotional injuries. See Mem. Op. 18-19.

78. Defendants are also vicariously liable to the Estate of Na’ama and the children for the torts
committed by their agents (i.e., the Hamas terrorists). Once again, these torts for Na’ama
and the children are assault and negligent infliction of physical and emotional injuries. See

Mem. Op. 19-20.

SIGNED this 2 ay of July, 2021.
Coc. Pon

Royce C. Lamberth

United States District Judge

79
